      Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 1 of 101



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
                                 Southern Division

JOSEPH AND KAREN SOMERVLLE, et al.,          *


     Plaintiffs,                             *


V.                                           *

                                                     Civil Action No.: PJM-19-490
WEST TOWN BANK & TRUST,                      *



     Defendant.                              *


*    *       *     *   *     *        *      *       *      *      *     *      *   *




                  MEMORANDUM OF LAW IN SUPPORT OF
         DEFENDANT WEST TOWN BANK & TRUST'S MOTION TO DISMISS



                                     Brian L. Moffet (Fed Bar No. 13821)
                                     Ranak K. Jasani (Fed. Bar No. 27383)
                                     Michael B. Brown (Fed. Bar No. 19641)
                                     MILES & STOCKBRIDGE, P.C.
                                     100 Light Street
                                     Baltimore, Maryland 21202
                                     410-727-6464
                                     bmoffetmilesstockbride.com

                                     Attorneys for Defendant
                                     West Town Bank & Trust
           Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 2 of 101




                                                TABLE OF CONTENTS
I.    INTRODUCTION                                                                                                                      .2

II.   FACTUAL ALLEGATIONS..................................................................................................3
III. STANDARD OF REVIEW ON MOTION TO DISMISS......................................................6
IV.
      A.   PLAINTIFFS' RESPA AND RICO CLAIMS ARE                                      TIME-BARRED..............................7


            1.   Limitations Is Properly Decided On A Motion To                          Dismiss..........................................7




           2.    Plaintiffs' RESPA Claims Are                Time-Barred...................................................................7




            3.   Plaintiffs' RICO Claims Are Time-Barred......................................................................9

            4.   Plaintiffs Fail To Sufficiently Allege Fraudulent Concealment To Toll The


      B.    PLAINTIFFS FAIL TO STATE A PLAUSIBLE SHERMAN ACT CLAIM................28
            1.   To Avoid Dismissal, A Plaintiff Must Allege Every Element Of A Sherman Act


            2. The Complaint Fails To State A Plausible Claim For Unlawful Price-Fixing..........28

            3.   Plaintiffs Fail to Allege An Unlawful Refusal To Deal Or Exclusive Dealing.........34

            4.    Plaintiffs Have Not Alleged an Antitrust Injury to Confer Antitrust Standing.........37

      C.    PLAINTIFFS FAIL TO STATE A PLAUSIBLE RICO                                        CLAIM.....................................38


             1. RESPA Is Not A Predicate Act Of RICO......................................................................38

            2. Plaintiffs Fail To Allege A Fraudulent Scheme By West                               Town.................................40




 V.    CONCLUSION .....................................................................................................................44




                                                                    1
       Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 3 of 101



    Defendant West Town Bank & Trust ("West Town"), through its undersigned counsel and

pursuant to Rule I 2(b)(6), respectfully submits this Memorandum of Law in Support of its

Motion to Dismiss the Class Action Complaint and Demand for Jury Trial ("Complaint") filed

by Plaintiffs Joseph and Karen Somerville, David and Jamie McCranie, Randolph Whitley, Dale

and Deborah Wessell, Gilman and Kathleen Hoffman, and Mark and Susan Kline (collectively,

"Plaintiffs"). As explained below, Plaintiffs' claims against West Town should be dismissed

because they are either time -barred or otherwise fail to state a plausible claim for relief

                                       I.   INTRODUCTION

       This action arises from events that took place between four and eight years before the

filing of the Complaint. Between 2010 and 2014, Plaintiffs obtained mortgage loans from West

Town and used All Star Title, Inc. ("All Star") for title and settlement services on their loans.

Now, in 2019, years after their loans closed, Plaintiffs accuse West Town of engaging in a co -

marketing arrangement with All Star that allegedly violated Section 8(a) of the Real Estate

Settlement Procedures Act ("RESPA").          Given that such claims are subject to a one-year

limitations period, Plaintiffs' claims are time barred - no matter how artfully Plaintiffs attempt

to avoid this fact. The Complaint does not stop there, however. Based on the same alleged co -

marketing arrangement, Plaintiffs try to repackage their RESPA claim as violations of the

Sherman Act and the Racketeer Influenced and Corrupt Organizations Act ("RICO"). These

efforts are unavailing as the Sherman Act and RICO claims are also barred under the applicable

statutes of limitations or otherwise simply fail to state a claim as a matter of law. Accordingly,

the Complaint should be dismissed.




                                                  2
       Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 4 of 101



                                     II.   FACTUAL ALLEGATIONS

       Plaintiffs allege that they "are borrowers who currently have or had a federally related

mortgage loan originated and/or brokered by West Town Bank & Trust." ECF No. 1, Compi.

¶ 1. They allege that they were victims of a kickback scheme, which caused them to pay

"supracompetitive" prices for title and settlement services provided by All Star in connection

with their loan closings. Id.   ¶J    196-97, 205-06, 214-15, 223-24, 232-33, 240-41.

       As alleged on the face of the Complaint, each set of Plaintiffs closed on their loan more

than four years prior to filing this action. More than eight years ago, the McCranie and

Hoffman Plaintiffs closed on their loans on July 27, 2010 and September 14, 2010, respectively.

Id. ¶J 198, 225.    More than seven years ago, the Somerville and Wessell Plaintiffs closed on

their loans on November 4, 2011 and August 4, 2011, respectively. Id.            ¶J   189, 216. And, more

than four years ago, the Whitley and Kline Plaintiffs closed on their loans on April 24, 2014 and

February 17, 2015, respectively. Id.       ¶J   205, 234.

       Recognizing that their claims are facially time -barred, Plaintiffs attempt to justify their

substantial delay by accusing West Town of fraudulent concealment and alleging that:

           West Town and All Star used "sham invoices and payment records [to create]
           an ongoing false record concealing and preventing discovery of the fact that
           any thing [sic] of value was exchanged. . ." Compi. ¶ 246.
                                                            .




           West Town used "fraudulent marketing materials," which represented that:
           "borrowers could save '30-40% on title fees with All Star,' All Star had
           'competitive pricing', was a part of West Town's 'experienced team of real
           estate professionals', and was 'Our Preferred Title Company." Id. ¶ 248.

           West Town and All Star chose to "falsely allocate the charges for title and
           settlement services associated with a borrower's loan      thereby falsely
                                                                         .   .   .


           minimizing the APR reported on West Town borrowers' loan documents and
           required federal disclosures." Id. ¶ 253.

           West Town failed to describe anywhere on Plaintiffs' HUD -is the amount of
           the kickback received by West Town related to Plaintiffs' loans. Id. ¶ 269.

                                                        3
          Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 5 of 101




As a result, Plaintiffs allege that the "first indication of any potential wrongful, illegal, and or

actionable conduct" was in May or December 2018, when they received a solicitation letter from

their now -counsel. Compl. ¶ 287, 304, 321, 338, 355, 372. Plaintiffs thus ask this Court to

disregard their allegations elsewhere in the Complaint that they significantly overpaid for their

title services and their tacit admission that for years after their loan closings, they did nothing to

investigate these alleged overpayments. Id. ¶J 192, 201, 210, 219, 228, 236.

          Notwithstanding Plaintiffs' purported ignorance, their Complaint does not come entirely

out of the blue. Rather, the claims alleged here have been percolating for nearly three years,

since August 2016. At that time, Counsel for Plaintiffs in this case began their pursuit of All Star

by improperly using discovery in the unrelated class action Fan gman v. Genuine Title, LLC,

RDB-14-008l (D. Md.),' to subpoena All Star's bank records from Washington First Bank.2 The

issuance of the subpoena raised red flags, as neither All Star nor Washington First Bank was

party to Fangman, and the class in that case was limited to borrowers whose loans were closed

by Genuine Title. However, because none of the parties in that case had standing to object to the

subpoena, the issue was never brought to the Court's attention. See In re Grand Jury Subpoena,

584 F.3d 175, 184 & n. 14 (4th Cir. 2007) (recognizing that unless a party is claiming that

subpoenaed documents are privileged, he lacks standing to object to a subpoena directed to a

third party).




    Fangman was a class action involving an alleged kickback scheme perpetrated by an unrelated title
company, Genuine Title, LLC.
2
    A copy of the subpoena, signed by Sara Zadrozny, Esq., is attached hereto as Exhibit 1.
           Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 6 of 101



            Eighteen months later, on April 27, 2018, Plaintiffs' counsel filed a class action lawsuit

    against All Star predicated on the same conduct alleged in this case. See Complaint in Godswill

     Uche v. All Star Title, Inc., Case No. 03-C-18-004296 (Cir. Ct. Bait. County).3 Rather than

    defend against the litigation, All Star joined Plaintiffs' counsel in a motion to appoint a receiver

    over the title company's books, records and computer files. The motion was promptly granted

    on September 4, 2018. It appears that Plaintiffs' Counsel then used the information obtained

    from the receiver to identify prospective clients, like some of the Plaintiffs here, and sent

    solicitation letters inviting them to sue their lenders.4 See Compl. ¶j 287 and 355 (Somervilles

    and Hoffmans received letters on Nov. 6), ¶ 371 (Klines received letter on Dec. 28). See also

    Solicitation Letter dated Dec. 19, 2018, sent by Michael Paul Smith, Esq., attached as Exhibit 4.

    Having acquired a stable of new clients, Plaintiffs' counsel voluntarily dismissed the lawsuit

    against All Star on January 24, 2019 and, instead, filed four new putative class action complaints

    in this Court between February 19, 2019 and February 25, 2019.

            Because Plaintiffs waited so long to file suit, their RESPA and RICO claims are now

    time -barred as matter of law and should be dismissed.               Plaintiffs' Sherman Act claims are

    similarly stale and should be dismissed because Plaintiffs have failed to plausibly allege a claim

    for unlawful price-fixing, exclusive dealing, and/or refusal to deal.



  Copies of the Uche complaint and docket sheet are attached as Exhibit 2 and Exhibit 3, respectively.
According to the Uche complaint, the plaintiff filed suit against All Star exactly one year after receiving a
solicitation letter from Plaintiffs' counsel in this case on April 27, 2017. See Ex. 2, Uche Complaint,
¶J 71-72.
'
     Curiously, the plaintiff in Uche chose not to sue his lender, despite identifving the lender in the
complaint and accusing it of the same conduct alleged in this case against West Town. See Ex. 2.
     See Remsnyder v. MBA Mortg. Servs., Inc., CCB- 19-492 (Feb. 20, 2019); Kadow v. First Fed. Bank,
PWG-19-566 (Feb.      22, 2019); and Bailey v. Sierra Pac. Mortg. Co., Inc., GLR-19-595 (Feb. 25, 2019).
Plaintiffs' counsel have since filed two more putative class action lawsuits: Donaldson v. Primary
Residential Mortg., Inc.,   ELH- 19-1175   (Apr.   23, 2019);   and Williams, Sr. v. Maryland Mu!. Mortg., LLC,
GLR-19-1464 (May 17,        2019).


                                                         5
       Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 7 of 101



               III.   STANDARD OF REVIEW ON MOTION TO DISMISS

       Rule 1 2(b)(6) authorizes the dismissal of a complaint if it fails to state a claim upon

which relief can be granted.      "[A] plaintiffs obligations to provide the 'grounds' of his

'entitlement to relief' requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do." Bell At!. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

A plaintiff is required to plead facts in a complaint that show an entitlement to relief that is

"plausible on its face." Id. at 570. This 'plausibility' standard "asks for more than a sheer

possibility that a defendant has acted unlawfully." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

See A Society Without A Name v. Virginia, 655 F.3d 342, 346 (4th Cir. 2011). In reviewing a

motion under Rule 12(b)(6), the Court "assum[es] as true the complaint's factual allegations and

constru[es] 'all reasonable inferences' in favor of the plaintiff." Semenova v. Maryland Transit

Admin., 845 F.3d 564, 567 (4th Cir. 2017).

       Plaintiffs' RICO and fraudulent concealment allegations are subject to the heightened

pleading requirements of Rule 9(b). Chambers v. King Buick GMC, LLC, 43 F. Supp. 3d 575,

586 (D. Md. 2014); Minter v. Wells Fargo Bank, N.A., 675 F. Supp. 2d 591, 596 (D. Md. 2009).

To satisfy this rule, the plaintiff must "state with particularity the circumstances constituting

fraud or mistake." Fed. R. Civ. P. 9(b). Thus, the allegations of fraud must describe "the time,

place, and contents of the false representations, as well as the identity of the person making the

misrepresentation and what he obtained thereby." Phillips v. Brock & Scott, PLLC, PX-16-3 899,

2017 WL 3226866, at *2 (D. Md. July 28, 2017) (quoting Harrison v. Westinghouse Savannah

River Co., 176 F.3d 776, 784 (4th Cir. 1999)). See also Becker v. Noe, ELH-18-00931, 2019 WL

1415483, at *16 (D. Md. Mar. 27, 2019). In the context of fraudulent concealment, this Court

has explained that "merely intoning the word 'fraudulently' in a complaint is not sufficient to
         Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 8 of 101



raise the defense of equitable tolling." Minter, 675 F. Supp. 2d at 596 (quoting Weinberger v.

Retail Credit Co., 498 F.2d 552, 555 (4th Cir. 1974)). "Rather, a plaintiff seeking to escape the

statute in such a case shall make distinct averments as to the time when the fraud, mistake,

concealment or misrepresentation was discovered, and what the discovery is, so that the court

may clearly see, whether by the exercise of ordinary diligence, the discovery might not have

been made." Id.

                                        IV.    ARGUMENT

A. PLAINTIFFS' RESPA AND RICO CLAIMS ARE TIME -BARRED.

    1.   Limitations Is Properly Decided On A Motion To Dismiss.

         A statute of limitations defense is appropriately brought as a motion to dismiss for failure

to state a claim under Rule 12(b)(6) where the allegations of the complaint reveal that an action

is untimely. See Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007); Miller v. Pacific

Shore Funding, 224 F. Supp. 2d 977, 985 (D. Md. 2002), aff'd, 92 F. App'x 933 (4th Cir. 2004)

("When it appears on the face of the complaint that the limitation period has run, a defendant

may properly assert a limitations defense through a Rule 1 2(b)(6) motion to dismiss.") (citation

omitted). Further, where the untimeliness of the action is evident from the face of the complaint

and cannot be cured, dismissal on limitations grounds should be with prejudice.

   2. Plaintiffs' RESPA Claims Are Time -Barred.

         a. RESPA has a strict one-year statute of limitations.

         Statutes of limitations are an essential component of a fair and efficient legal system. See

Order of R.R. Telegraphers v. Ry. Express Agency, 321 U.S. 342, 348-49 (1944) ("Statutes of

limitation. . . are designed to promote justice by preventing surprises through the revival of claims

that have been allowed to slumber until evidence has been lost, memories have faded, and

witnesses have disappeared."). When crafting RESPA, Congress established a short, one-year

                                                  7
       Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 9 of 101



statute of limitations for private actions under Section 8. See 12 U.S.C. § 2614. This finite end

date for RESPA Section 8 claims serves Congress' objective of achieving fairness and finality in

the real estate closing process, and it appropriately balances the interests of borrowers and

lenders.    The fact that RESPA claims are not subject to the discovery rule further confirms

Congress' intent to restrict the time for bringing claims under the statute. See Ivibongo v.

Specialized Loan Servicing, LLC, PJM-15-2941, 2016 WL 8671841, at *4, n. 6 (D. Md. June 24,

2016) ("the discovery rule does not apply to RESPA claims because the language of 12 U.S.C.

§ 2614 expressly requires that a suit be brought within one or three years from the date of the

occurrence of the violation") (citing Mullinax v. Radian Guar. Inc., 199 F. Supp. 2d 311, 324

(M.D.N.C. 2002)); Cunningham v. M&T Bank Corp., 814 F.3d 156, 162 (3d Cir. 2016) ("The

discovery rule is not apt for RESPA claims because Congress specifically provided that the

limitations period begins to run on 'the date of the occurrence of the violation.") (citation

omitted).

       b. Plaintiffs filed suit more than one year after the closing of their loans.

       Claims under Section 8 of RESPA must be asserted within one year from the date of the

occurrence of the violation. See 12 U.S.C. § 2614. The date of the occurrence of the violation

"generally refers to the date of closing for loan origination violations." Fangman v. Genuine

Title, LLC, RDB-14-0081, 2016 WL 6600509, at *4 (D. Md. Nov. 8, 2016) (citing Grant v.

Shapiro & Burson, LLP, 871 F. Supp. 2d 462, 470 (D. Md. 2016)). Thus, borrowers have one

year from the date their loans close to bring a claim under Section 8. After that point, lenders

and other providers of settlement services are entitled to repose.
       Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 10 of 101



        Here, each set of Plaintiffs failed to file their claims within the one-year limitations

period. Plaintiffs' Section 8 RESPA claims accrued on the date of closing of their loans and they

all waited, at least four, and, in some cases, more than eight years later to assert their claims:

                                          Time Between Claim           Time Between Expiration of
 Plaintiff(s)   Date of Loan Closing
                                         Accrual and Complaint         1 -year SOL and Complaint
 McCrainie          July 27, 2010          8 years and 6 months            7 years and 6 months
  Hoffman        September 14, 2010        8 years and 5 months            7 years and 5 months
 Somerville      November 4, 2011          7 years and 3 months            6years and3 months
  Wessell          August 4, 2011          7 years and 5 months            6 years and 5 months
  Whitley          April 24, 2014          4 years and 7 months            3 years and 7 months
    Kline         February 17, 2015         4 years and 2 days                    3 years

Compl. ¶J 189, 198, 207, 216, 225, 234. Accordingly, based on the allegations appearing on the

face of the Complaint, all of Plaintiffs' RESPA claims are time -barred and should be dismissed.

    3. Plaintiffs' RICO Claims Are Time -Barred.

        Civil RICO claims are subject to a four-year statute of limitations. Rote/la v. Wood, 528

U.S. 549, 556 (2000). "Under this rule, the statute of limitations will begin to run from the date

when the plaintiff knew or should have known of the existence of a RICO injury" regardless of

when the alleged pattern of racketeering activity is discovered. Dickerson v. TLC The Laser Eye

Ctr. Inst., Inc., 493 F. App'x 390, 393 (4th Cir. 2012).

        Here, Plaintiffs anchor their RICO claims on the theory that West Town made false

representations through direct mail solicitations and through the telephone in order to

"(i) prevent a borrower from trying to use a different title and settlement services company for

the loan, (ii) conceal the fixed, supracompetitive pricing resulting from the All Star scheme, and

(iii) create the false representation that the prices charged the borrower for title and settlement

services would be lower [30-40% less] than the prices charged by All Star competitors." Compl.

¶ 48. Plaintiffs allege that, as a result, they were harmed because they were:
       Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 11 of 101



         (i) charged and paid more for settlement services than they would have paid
         without the illegal Kickback and Cartel Agreements; (ii) [] defrauded into being
         charged and paying supracompetitive prices for title and settlements service fees;
         (iii) stripped of their choice of title and settlement service provider and their
        mortgage broker's impartial evaluation of All Star's service and quality; and
        (iv) deprived of kickback -free title and settlement services and the consumer
        benefits of fair competition among independent title and settlement service
        providers.

Id., ¶J 196. 205, 214, 223, 232, 240 (emphases added).

        Each of these alleged injuries necessarily occurred either before or at the time of closing

of Plaintiffs' loans.6 Given that the actual amount of title and settlement service fees was

disclosed to Plaintiffs on their HUD- 1 s at the time of closing, the closing date also represents the

time when Plaintiffs "knew or should have known" of their alleged RICO injuries. Dickerson,

493 F. App'x at 393. At that time, Plaintiffs knew the actual amount that they were paying to All

Star, as well as the "30-40%" discount which allegedly was advertised to them. Id. ¶ 248. With

this information, Plaintiffs undoubtedly could have determined whether the discounts advertised

had proven to be true-or whether they had been the victims of fraud (i.e., a bait and switch

scheme). Thus, because Plaintiffs knew or should have known of the existence of their RICO

injuries as of the closing of their loans, the statute of limitations on their RICO claims began to




6
  Plaintiffs' allegations that they were "stripped of their choice of title and settlement service provider"
and "deprived of the consumer benefits of fair competition among independent title and settlement service
providers" do not, by themselves, constitute actionable injuries. Notably, Plaintiffs do not allege that they
took any action to find their own settlement company or claim that they were prevented from doing so.
Nor do Plaintiffs allege that they ever inquired or complained about All Star's services. In similar
circumstances, this Court has found that mere allegations of being "deprived of impartial and fair
competition between settlement services" providers fail to establish an injury in fact. Baehr Creig v.

Northrop Team, P.C., RDB-13-0933, 2018 WL 6434502, at *9..lO (D. Md. Dec. 7, 2018). Rather, the
alleged injury arises from the price charged for the settlement services-a price which Plaintiffs knew at
their loan closings.

                                                     10
       Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 12 of 101



run at that time.7 See Detrick v. Panalpina, Inc., 108 F.3d 529, 539 (4th Cir. 1997) ("the

statutory period 'begins to run when a plaintiff knows or should know of the injury that underlies

his cause of action," not when the plaintiff discovers "the interrelationships amongst the

defendants that formed the basis for the RICO claims.") (citing Pocahontas Supreme Coal Co. v.

Bethlehem Steel Corp., 828 F.2d 211, 220 (4th Cir. 1987)).

        Indeed, in Mbongo v. Specialized Loan Servicing, LLC, this Court rejected the plaintiffs'

purported reliance on the discovery rule where they had all of the information needed to

determine their legal claims at the time     of closing of their   loans. 2016 WL 8671841, at *4 As

this Court explained:

        'Under the discovery rule, a plaintiff's cause of action accrues' for purposes of
        calculating the expiration of the statute of limitations 'when the plaintiff knows or
        reasonably should have known of the wrong.' Assuming arguendo that the
        discovery rule applies to all of the claims raised by Plaintiffs, the Court finds it
        utterly implausible that they had no reason to know about the allegedly
        unlawful terms of their Loan (i.e., the fact that it was negatively amortized)
        prior to attempting to refinance in 2015. Plaintiffs entered into the Loan with First
        Residential Mortgage in 2006. The fact that they may not have understood the
        consequences of their Loan's payment structure does not mean that they
        could not have made an investigation with respect to its terms with
        reasonable diligence.

Id. at *4 (internal citations and footnote omitted) (italics in original) (bold added). The same

result follows here. That is, at the time of the closing of their loans, Plaintiffs had all of the

information needed to "ma[ke] an investigation with respect to [the cost of settlement services]"

so as to determine whether the prices charged by All Star were fraudulent as they now allege. Id.


'
  The Kline Plaintiffs concede that the discovery rule has no application here and allege that their RICO
claim "accrued at the earliest . on or about February 23, 2015," when the proceeds of their loan were
                               .   .


disbursed. Compl. ¶ 374. While the Klines try to shift the focus to the disbursement date of their loan to
avoid the limitations bar, they wholly ignore the fact that they had knowledge of their alleged injury at the
closing of their loan, six days earlier when they signed the HUD -1 form on February 17, 2015, charging
them for the same "supracompetitive" title fees about which they now complain. Because the Kline
Plaintiffs waited to bring this action until four years and two days after their claims accrued, their RICO
claim is time -barred.
         Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 13 of 101



The fact that Plaintiffs failed to take any action for years later "does not mean that they could not

have made an investigation." Id. Thus, Plaintiffs cannot rely on the discovery rule to save their

RICO claims.

          Based on the time -of -closing accrual date, all six sets of Plaintiffs failed to file their

RICO claims within the applicable four-year limitations period:

                        Date of          Time Between Claim           Time BetWeen Expiration of
    Plaintiff(s)
    __________        Loan Closing      Accrual and Complaint       RICO 4 -year SOL and Complamt
     McCrainie    July 27, 2010          8 years and 6 months            4years and 6 months
      Hoffman  September 14, 2010        8 years and 5 months            4 years and 5 months
    Somerville     November 4, 2011      7 years and 3 months            3 years and 3 months
     Wessell        August 4, 2011       7 years and 5 months            3 years and 5 months
     Whitley        April 24, 2014       4 years and 7 months                     7 months
      Kline        February 17, 2015      4 years and 2 days                       2 days

Compi. ¶J 189, 198, 207, 216, 225, 234. Accordingly, Plaintiffs' RICO claims are time-barred.8

      4. Plaintiffs    Fail To Sufficiently Allege Fraudulent Concealment To Toll The
          Limitations Period.

          As the foregoing makes clear, and as Plaintiffs concede on the face of their Complaint,

their RESPA and RICO claims are time -barred. Nevertheless, Plaintiffs seek to resurrect their

stale claims based on the doctrine of fraudulent concealment. In so doing, Plaintiffs ask this

Court to toll the applicable limitations periods until the date they received solicitation letters

from their now -attorneys in May (McCranie, Whitley and Wessell Plaintiffs), November

(Somerville and Hoffman Plaintiffs) and December 2018 (Kline Plaintiffs).                Compl. ¶ 377.

Plaintiffs' proposed extensions of the Congressionally -mandated limitations periods pushes the

doctrine of equitable tolling to an extreme and, therefore, must be viewed with circumspection.

See generally Pac. Shore Funding, 224 F. Supp. 2d at 986 ("Statutes of limitations, moreover,

are to be strictly construed; implied and equitable exceptions are frowned upon.")

8
 For these same reasons, Plaintiffs' Sherman Act claims are also time -barred. See 15 U.S.C. § I Sb ("Any
action to enforce any cause of action [for violation of anything forbidden in the antitrust laws] shall be
forever barred unless commenced within four years after the cause of action accrued.").

                                                   12
       Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 14 of 101



        a. Fraudulent concealment must be pleaded with particularity.

        Plaintiffs' allegations of fraudulent concealment must be pleaded with particularity under

Rule 9(b). To satisfy Rule 9(b), a plaintiff must plead "the time, place, and contents of the false

representations, as well as the identity of the person making the misrepresentation and what he

obtained thereby." Edmonson v. Eagle Nat'l Bank, No. 18-12 16, ---F.3d---, 2019 WL 1873270,

at *11 (4th Cir. Apr. 26, 2019) (quoting Harrison, 176 F.3d at 784). The Fourth Circuit has

adopted a three-part test that Plaintiffs must satisfy to claim fraudulent concealment:

(1) West Town affirmatively concealed (as opposed to simply choosing not to disclose) the facts

that are the basis of their claims; and (2) Plaintiffs failed to discover those facts within the

statutory period, despite (3) the exercise of due diligence. Id. See Supermarket of Marlinton,

Inc. v. Meadow Gold Dairies, Inc., 71 F.3d 119, 122 (4th Cir. 1995); Pocahontas, 828 F.2d at

218. As explained below, Plaintiffs are unable to satisfy the standards set forth in Marlinton.9

        b. Plaintiffs have not sufficiently alleged "affirmative acts of concealment".

        To prove fraudulent concealment, Plaintiffs first must sufficiently allege that West Town

actively misled them in a fashion that prevented them from recognizing the validity of their

claims within the statutory period. Marlinton, 71 F.3d at 122. Under well -established Fourth

Circuit precedent, however, a defendant's mere silence or "an alleged failure to own up to illegal

conduct" does not constitute an affirmative act of concealment for purposes of equitable tolling.

Pocahontas, 828 F.2d at 2 18-19; see Minter v. Wells Fargo Bank, NA., 924 F. Supp. 2d 627, 642

(D. Md. 2013) (because a RESPA violation is not a "self -concealing wrong," nondisclosure or



  This case stands in stark contrast to the decision in Fangrnan, where the Court permitted the plaintiffs'
time -barred RESPA claim to proceed based on the doctrine of fraudulent concealment. Fangman v.
Genuine Title, LLC, RDB-14-0081, 2015 WL 8315704, at *7 (D. Md. Dec. 9, 2015). Unlike the
allegations in this case, the Fangnian complaint contained no allegations that the plaintiffs were aware of
the existence of some type of business relationship between their lender and Genuine Title.

                                                    13
      Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 15 of 101



mere silence is insufficient to warrant equitable tolling); Mullinax, 199 F. Supp. 2d at 329 ("even

if a kickback scheme is generally secretive, it need not be so, and therefore it does not qualify as

a self -concealing wrong"). As the Pocahontas court explained:

        To permit a claim of fraudulent concealment to rest on no more than an alleged
        failure to own up to illegal conduct upon this sort of timid inquiry would
        effectively nullify the statute of limitations in these cases. It can hardly be
        imagined that illegal activities would ever be so gratuitously revealed. 'Fraudulent
        concealment' implies conduct more affirmatively directed at deflecting litigation
        than that alleged here...

Id. at 218-19. The Fourth Circuit repeatedly has endorsed this principle. See Marlinton, 71 F.3d

at 123 ("failing to admit to illegal conduct upon general inquiry could not constitute 'a claim of

fraudulent concealment."); GO Computer, Inc. v. Microsoft Corp., 508 F.3d 170, 179 (4th Cir.

2007) ("wrongdoing is not a straightforward matter of fact, and it is not fraud to deny it."). Thus,

in order to plead affirmative acts of concealment, Plaintiffs must allege conduct on the part of

West Town which is "affirmatively directed at deflecting litigation." Pocahontas, 828 F.2d at

219. See also Sims v. BB&T Corp., CCE-15-732, 2018 WL 3128996, at *3 (M.D.N.C. June 26,

2018) (explaining in ERISA case that "[f]raudulent concealment means more than a mere failure

to disclose disparate pieces of information, even in the fiduciary context. Rather, it requires

fraud, or, at the very least, a course of conduct designed to conceal, and 'affirmatively directed at

deflecting litigation.") (internal citations omitted); Jones v. Saxon Mortg., Inc., 980 F. Supp.

842, 846 (E.D. Va. 1997), aff'd, 161 F.3d 2 (4th Cir. 1998), and aff'd, 537 F.3d 320 (4th Cir.

1998) ("Indeed, fraudulent concealment requires some act in addition to the commission of the

initial fraudulent act because it implies conduct.. .affirmatively directed at deflecting litigation").

        Plaintiffs fail to allege that West Town committed any "affirmative acts of concealment"

"directed at deflecting litigation" to toll the limitations period. Rather, the only conduct alleged

is either (1) not attributable to West Town, (2) not false or misleading, (3) nothing more than "an

                                                   14
         Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 16 of 101



alleged failure to own up to illegal conduct," or (4) has nothing to do with "deflecting litigation".

Whichever is the case, the allegations are insufficient to demonstrate "affirmative acts of

concealment" by West Town.

          First, Plaintiffs allege that West Town and All Star used "sham invoices and payment

records [to create] an ongoing false record concealing and preventing discovery of the fact that

any thing of value was exchanged..." Compi., ¶ 246.10 While the existence of such documents

may help during litigation to establish a violation of either RESPA or RICO, they have nothing

to do with deflecting litigation. In addition, Plaintiffs do not and cannot plausibly allege that

they had any reason to know about, much less review, West Town's vendor and marketing

invoices and payment records. If Plaintiffs were not aware of and did not see the "invoices and

payment records," they cannot possibly claim that these same documents were used to conceal

the claims from them.

          Second, Plaintiffs point to West Town's use of "fraudulent marketing materials," and,

specifically, assertions that: "borrowers could save 10-40% on title fees with All Star,' All Star

had 'competitive pricing', was a part of West Town's 'experienced team of real estate

professionals', and was 'Our Preferred Title Company." Compi. ¶ 248. As an initial matter, the

Complaint is devoid of any allegation that these Plaintiffs ever received, much less saw, the

allegedly "fraudulent marketing materials." Absent such allegations, Plaintiffs cannot possibly

claim that these marketing materials actively misled them in a fashion that prevented them from

recognizing the validity of their claims within the statutory period. See Minter v. Wells Fargo

Bank, NA., WMN-07-3442, 2013 WL 1795564, at *4 (D. Md. Apr. 26, 2013) (because "a

10
     Notably, Plaintiffs do not explain why or how the alleged invoices and payments were fraudulent.
Plaintiffs do not claim that the third -party marketing services companies that submitted the invoices were
fake entities nor do they dispute that All Star's payments to these companies were for advertising and
marketing services actually performed. Absent such allegations, the invoices and payments are not
"shams" as characterized by Plaintiffs.
                                                    15
       Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 17 of 101



RESPA violation [is] not a self -concealing wrong which satisfies the fraudulent concealment

element of tolling," the circumstances of each individual borrower's transaction are "relevant

to the concealment and due diligence inquiries of tolling").

        Moreover, nothing in the Complaint suggests that the latter two assertions-that All Star

was "part of West Town's 'experienced team of real estate professionals" and "Our Preferred

Title Company"-were in any way false or fraudulent. To the contrary, the bulk of Plaintiffs'

claims suggest that West Town did work with All Star and that All Star was, in fact, a "Preferred

Title Company."         Compl. ¶ 248 and Ex. 73. Further, as puffery and mere expressions of

opinion, none of these alleged statements concerning pricing amount to fraudulent

representations as a matter of law. See Hogan v. Maryland State Dental Ass 'n, 155 Md. App.

556, 567 (2004) ("This Court has held that fraud claims must be based on fact, not vague

statements or expressions of opinion.") (citing McGraw v. Loyola Ford, Inc., 124 Md. App. 560,

582 (1999)).

'
   Based on Plaintiffs' allegations, the co -marketing arrangement between All Star and West Town
allowed the two companies to jointly market their services to consumers through mailed advertisements
like the ones attached as Exhibit 73 to the Complaint. According to Plaintiffs, the co -marketing
advertisements were either distributed by a third -party marketing services company with All Star paying
some or all of the costs or printed, stuffed in envelopes, addressed and mailed by loan officers at West
Town with All Star contributing stamps and sometimes lead lists. See, e.g., Compl. ¶J 47, 48, 57, 60,
142, and Exs. 4, 51, 73, thereto. Plaintiffs allege that All Star's payments or contributions in furtherance
of the co -marketing relationship resulted in the referral of title and settlement services in violation of
Section 8(a) of RESPA. Plaintiffs pursue this theory despite RESPA's safe -harbor provision expressly
allowing for the payment of goods and services like the co -marketing alleged in the Complaint. See 12
U.S.C. § 2607(c)(2) ("Nothing in this section shall be construed as prohibiting       . the payment to any
                                                                                          .   .


person of a bona fide salary or compensation or other payment for goods or facilities actually furnished or
for services actually performed."). While Plaintiffs theorize that All Star's payments are "tied" to the
referral of settlement services, the safe -harbor protections apply so long as the payments "bear[I a
reasonable relationship to the market value of the services performed" and there is no allegation in the
Complaint that such relationship does not exist. See PHH Corp. v. CFPB, 839 F.3d 1,41 n.22, 42 (D.C.
Cir. 2016) (interpreting Section 8(c) of RESPA to allow transactions between businesses that may be
"connected to, conditioned on, or tied to referrals" "so long as reasonable market value was paid and the
services were actually performed"), reinstated in relevant part and rev 'd on other grounds, 881 F.3d 75
(D.C. Cir. 2018). Although West Town is not moving to dismiss the Complaint on this basis, West Town
believes that if Plaintiffs are able to survive dismissal, discovery in this case will demonstrate that the co -
marketing arrangement alleged here does not violate Section 8(a) of RESPA.

                                                      16
      Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 18 of 101



        Additionally, the alleged statements, even if made in an initial advertisement to Plaintiffs

before any referral was made, have nothing whatsoever to do with concealing from Plaintiffs the

alleged scheme between West Town and All Star. To the contrary, the very fact that West Town

expressly promoted its relationship with All Star as "preferred" belies any suggestion of

concealment. See Compl., Ex. 73. If anything, a reasonably diligent consumer might question

why such a business relationship existed, or inquire about the nature and extent of the disclosed

relationship.   Ultimately, nothing in the allegedly "fraudulent marketing materials" served to

deflect litigation or otherwise conceal any cause of action from Plaintiffs, particularly since

Plaintiffs do not even allege that they were exposed to the allegedly false statements.

        Third, Plaintiffs allege that West Town was required to report the alleged kickback

payments on loan documents provided to Plaintiffs during the loan process. See, e.g., Compi.

¶ 268 ("West Town omits and fails to describe anywhere on a borrower's HUD -1 statement the

amount of the kickback received by West Town related to the borrower's loan..."). Plaintiffs'

reliance on the HUD- I statements is flawed because the regulations on which Plaintiffs rely do

not impose any duty of disclosure on West Town, but, rather, on the settlement agent-in this

case, All Star. Compi. ¶J 267-68. Specifically, applicable federal regulations governing the

information to be disclosed on I -IUD -1 s specifically provides that "ftJhe settlement agent shall

use the HUD -1 settlement statement in every settlement involving a federally related mortgage

loan in which there is a borrower and a seller." 12 C.F.R. § 1024.8(a) (emphasis added).

Appendix A to this regulation further provides that: "[t]he instructions for completion of the

HUD- 1 are primarily for the benefit    of the   settlement agents who prepare the statements and

need not be transmitted to the parties as an integral part of the HUD-l." 12 C.F.R. § 1024, App.

A (emphasis added). Because the statements on the HUD -is were not made by West Town, they



                                                   17
         Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 19 of 101



cannot constitute "affirmative acts of concealment" by West Town sufficient to plead fraudulent

concealment in a claim against West Town.

           Fourth, Plaintiffs allege that West Town included false information in Block 4 of the

Good Faith Estimate ("GFE") provided to them under applicable federal regulations. Compl.

¶J 261-265. While the disclosures on the GFE, unlike the disclosures on the HUD -is, may be

attributable to West Town, these alleged misstatements cannot support a fraudulent concealment

theory because the GFE is provided to borrowers no later than three days after their loan

applications are received.        See   12 C.F.R. § 1024.7(a) ("not later than 3 business days after a

lender receives an application.. the lender must provide the applicant with a GFE.").
                                        .                                                           It is

inconceivable, therefore, that an alleged misstatement made in the GFE could have concealed

from Plaintiffs any facts related to the scheme alleged in the Complaint when it was unknown at

that time whether any of Plaintiffs would be approved for a loan, which title company Plaintiffs

would use ans whether Plaintiffs would ultimately close on their loan or abandon the transaction

entirely. Nor can it be said that these alleged misstatements were in any way "directed at

deflecting litigation." Pocahontas, 828 F.2d at 219.

           Moreover, Plaintiffs allege that the "Kickback Surcharge" should have been included in

the amounts reflected in Line 801 or 808 of their HUD- I s and that the failure to include this

"surcharge" is an affirmative act of concealment.'2 Compi. ¶J 268, 270. Contrary to the thrust

of the Complaint, Plaintiffs' allegation necessarily concedes that these payments were for

services rendered by West Town.             See   12 C.F.R. § 1024, App. A (providing that Line 801 "must

include any amounts received for origination services, including administrative and processing

services, performed by or on behalf of the loan originator" and Line 808 be used to record third

party services required by the loan originator). If true, such a "surcharge" would be entirely
12
     Section 800 of the HUD -I is reserved for fees related to the origination of the loan.

                                                         18
      Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 20 of 101



permissible under RESPA. See 12 U.S.C. § 2607(c) ("Nothing in this section shall be construed

as prohibiting.. .the payment to any person of a bona fide salary or compensation or other

payment for goods or facilities actually furnished or for services actually performed..."). The

gravamen of Plaintiffs' complaint, however, is that these payments were kickbacks - not

"amounts received for origination services" or third party services required by the lender.

Plaintiffs cannot have it both ways.

       On the other hand, if Plaintiffs are correct that the "Kickback Surcharge" should have

been included in Section 800 rather than Section 1100 of their HUD -is, the only thing this would

have revealed is that more money was paid to West Town for originating the loan and less

money was paid to All Star for title charges. Plaintiffs' total closing costs, however, would have

remained the same. It is unclear how this proposed reallocation would have given Plaintiffs any

more or any less information about the alleged kickback scheme. Rather, what Plaintiffs appear

to suggest is that West Town or All Star should have noted the term "kickback" on their HUD- is

or GFEs. Under well settled Fourth Circuit authority, however, "it can hardly be imagined that

illegal activities would ever be so gratuitously revealed." Pocahontas, 828 F.2d at 219. See also

Arthur v. Ticor Title Ins. Co.   of Fla.,      569 F.3d 154, 159 (4th Cir. 2009) (rejecting RESPA and

negligent misrepresentation claims premised on non -disclosure in HUD- is); Riddle v. Bank         of


Am. Corp., 2013 WL 6061363, at *9 (E.D. Pa. Nov. 18, 2013) ("Plaintiffs are trying to turn

Defendants' failure to inform them that they were running a scheme in violation of RESPA into

an affirmative act of concealment. . [S]ilence is insufficient to toll the statute of limitations in
                                       .   .




RESPA cases; the defendant must have performed an independent act of concealment upon

which the plaintiffjustifiably relied."), aff'd, 588 F. App'x 127 (3d Cir. 2014); Moll v. US. Life

Title Ins. Co. of N.Y., 700 F. Supp. 1284, 1293, n. 6 (S.D.N.Y. 1988) ("[W]ere this Court to hold



                                                       19
       Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 21 of 101



that entries on HUD- 1 forms, standing alone, constitute evidence of fraudulent concealment, the

RESPA statute of limitations would have little meaning.")

           While the Fourth Circuit recently indicated that misstatements on HUD -is and GFEs

could constitute "affirmative acts of concealment", its treatment of the statutes and regulations

underlying these loan documents is cursory and without any meaningful discussion.                            See


Edmonson, 2019 WL 1873270, at *3              While the Court in Edmonson quotes certain portions of

12 C.F.R. § 1024, App. A and App. C, it makes no mention of the broader structure of these

regulations and, particularly, the facts that (1) the HUD- 1 is prepared by the settlement agent

(not the lender), and (2) the GFE is prepared before the title company/settlement agent is even

selected.'3 Nevertheless, the Fourth Circuit's statements do not absolve Plaintiffs of their burden

of alleging how alleged misstatements made (1) by a party other than West Town, (2) at a time

when the possibility of a kickback payment (and, for that matter, the transaction itself) was

uncertain, constitute affirmative acts of concealment by West Town.

           Fflh,   Plaintiffs accuse West Town of reallocating title and settlement services fees so

that the APR on their loans would appear lower. Compl. ¶ 253 ("West Town and All Star chose

to falsely allocate the charges for title and settlement services associated with a borrower's

loan. . thereby false minimizing the APR reported on West Town borrowers' loan documents and
       .




required federal disclosures"). Although Plaintiffs allege that the APR indicated on their loan

documents was somehow manipulated, Plaintiffs allege no facts showing how they were misled

as a result of allocating a charge for "title examination" rather than labeling the same charge as a

"closing fee," or for charging a fee for performing an "abstract of title" rather than a "settlement


'
   It is not surprising that the Fourth Circuit paid only limited attention to these issues, as its focus was the
doctrinal difference between equitable tolling and fraudulent concealment. See Edmonson, 2019 WL
1873270, at * 11 ("In sum, we hold that Menominee does not supplant this Court's long-standing three -
step framework for analyzing allegations of fraudulent concealment.").
                                                       20
       Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 22 of 101



fee"-particularly given that all of these fees and charges would be paid to All Star. Nor do

Plaintiffs allege how the alleged APR manipulation concealed the kickback scheme at the heart

of their Complaint. After all, even if certain fees were not included in the APR calculations, the

fees allegedly excluded from the calculation were still included in the total cost of the title and

settlement services disclosed on Plaintiffs' HUD- is and represented charges for services actually

performed.

        Finally, the mere fact that certain items on Plaintiffs' loan documents may have been

allocated or labeled incorrectly does not plausibly allege-or, as required to establish fraudulent

concealment, specifically allege-that the alleged miscalculations in the APR were made in

order to conceal any cause of action from Plaintiffs. Indeed, the Complaint does not identify

who made the alleged miscalculations or contain any allegation regarding the intent to defraud.

Absent such allegations, the alleged APR miscalculations do not support a finding of fraudulent

concealment. 14




14
  Plaintiffs claim that the alleged miscalculations in the APR allowed West Town to conceal its
"coordinated business relationship" with All Star. See Compl. ¶ 259. In addition to the fact that this
claim directly contradicts Plaintiffs' other allegations that West Town promoted All Star as its "Preferred
Title Company," Compl. ¶ 248, the term "coordinated business relationship" has no legal significance.
To the extent Plaintiffs intended to allege the existence of an undisclosed "affiliated business
arrangement," the allegations in the Complaint do not support the claim.           An "Affiliated Business
Arrangement" ("ABA") is a term defined under RESPA as follows:
        an arrangement in which (A) a person who is in a position to refer business incident to or
        a part of a real estate settlement service involving a federally related mortgage loan, or an
        associate of such person, has either an affiliate relationship with or a direct or beneficial
        ownership interest of more than 1 percent in a provider of settlement services; and (B)
        either of such persons directly or indirectly refers such business to that provider or
        affirmatively influences the selection of that provider.
See  12 U.S.C. § 2602(7). There are no allegations in the Complaint that West Town and All Star had "an
affiliated relationship" (as opposed to a "coordinated relationship", whatever that may be) or that West
Town has or had "a direct or beneficial ownership interest" in All Star. Accordingly, regardless of how
Plaintiffs define their self-created term "coordinated business relationship," it is irrelevant to the
fraudulent concealment analysis.
                                                     21
      Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 23 of 101



        In sum, Plaintiffs have failed to allege any "affirmative acts of concealment" by West

Town "directed at deflecting litigation" so as to sufficiently plead fraudulent concealment. On

this basis alone, Plaintiffs' claims under RESPA and RICO should be dismissed as time -barred.

        c.   Plaintiffs have not alleged that they acted with "due diligence".

        Plaintiffs also fail to allege that they acted with the requisite due diligence to establish

fraudulent concealment. Marlinton, 71 F.3d at 122 ("a plaintiff must demonstrate.. .the exercise

of due diligence" to invoke equitable tolling).        While the question of whether a plaintiff

exercised due diligence generally involves a fact -intensive inquiry into what each plaintiff knew,

and when they knew it, the Complaint still must satisfy applicable pleading requirements. See

Edmonson, 2019 WL 1873270, at *11, 13; Doll v. Ford Motor Co., 814 F. Supp. 2d 526, 536-

37 (D. Md. 2011) ("Under Rule 9(b) [], the party alleging fraudulent concealment for the purpose

of tolling the statute of limitations must plead the circumstances with particularity.").

       In the Complaint, Plaintiffs offer only vague and conclusory allegations regarding their

purported diligence, none of which overcome the unavoidable fact that Plaintiffs simply did

nothing to investigate their claims in the many years that passed since their loans closed.

Although courts have recognized that a plaintiffs inaction may be excused where "there is

nothing to provoke inquiry," the allegations in the Complaint and the exhibits attached thereto

indicate that Plaintiffs were aware of the co-marketing/business relationship between All Star

and West Town and, therefore, were "aware of facts that should have excited further inquiry on

[their] part." Id. at 128. See Baehr, 2018 WL 6434502, at *13 (rejecting fraudulent concealment

in RESPA action where the plaintiffs "exercised no diligence whatsoever despite the apparent

existence of a business relationship" between the realtor and title company).                   In such

circumstances, litigants cannot just "sit on their fanny for [] years, making no inquiry. . and insist
                                                                                            .




                                                  22
         Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 24 of 101




that [their] indolence tolled the statute of limitations." Knauf Insulation, Inc. v. S. Brands, Inc.,

820 F.3d 904, 909 (7th Cir. 2016) (Posner, J.); see also Villarreal v. RJ. Reynolds Tobacco Co.,

839 F.3d 958, 972 (11th Cir. 2016) ("We have no difficulty concluding, as a matter of law, that a

plaintiff who does nothing for two years is not diligent."). While the Complaint artfully

embellishes Plaintiffs' inaction, a careful review of Plaintiffs' allegations confirms that they

failed to act with the diligence required for fraudulent concealment.

         Plaintiffs' first assertion of diligence is that: "Plaintiffs exercise [sic] reasonable diligence

before, during and after the closing of their refinance." Compl. ¶ 273, 290, 307, 324, 341,

358).'    This conclusory allegation is entitled to no weight and does not help Plaintiffs meet their

burden of establishing their due diligence.

         The second assertion of diligence is that: "Plaintiffs act [sic] diligently during the closing

or settlement of their loan. As a condition of funding their loan, West Town requires the [              ]


Plaintiffs to participate in a closing, and they attend and fully participates [sic] in the required

closing." Compl. ¶J 280, 297, 314, 331, 348, 365). This allegation is also conclusory and says

nothing about how Plaintiffs acted diligently during the closing process. See Cunningham, 814

F.3d at 163 (finding that "full participation in the loan process" is not sufficient to establish the

due diligence element of fraudulent concealment); White v. PNC Fin. Servs. Group, Inc., 2013

WL 3090823, at *7 (E.D. Pa. June 20, 2013) (dismissing RESPA claim as time -barred because "I

cannot say on the facts alleged that Plaintiffs' participation in their loan transactions suffices by

itself to constitute reasonable due diligence."). Notably, Plaintiffs do not allege that they ever

asked or inquired about the nature, purpose, or terms of West Town's advertised relationship

with All Star. Nor do Plaintiffs allege that they ever (i) compared prices with other title
'
   The Complaint uses the same "formula" to allege each 'set' of Plaintiffs' diligence. Compare Compl.
¶ 273, 280, 287, 288 (Somerville); ¶ 290, 297, 304, 305 (McCrainie); ¶ 307, 314, 321, 322 (Whitley);
¶ 324, 331,338, 339 (Wessell); ¶j 341, 348, 355, 356 (Hoffman); ¶J 358, 365, 372, 373 (Kline).

                                                    23
         Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 25 of 101



companies, (ii) questioned the amount of All Star's fees, or (iii) asked their loan officers about

using a title company other than All Star. Plaintiffs' failure to undertake any such inquiry-or to

otherwise investigate their intended transactions-betrays their assertion of diligence. See

Baehr, 2018 WL 6434502, at *13. Indeed, only one of the six sets of Plaintiffs (the Klines)

alleges that they even reviewed the documents presented to them at closing. Id. ¶ 365. This fact

alone is fatal to the Somerville, McCrainie, Whitley, Wessell, and Hoffman Plaintiffs' assertions

of diligence.'6

          Plaintiffs' assertions of their diligence in the closing process are further belied by their

allegations of "supracompetitive pricing" for the title services provided by All Star. See, e.g.,

Compl. ¶J 41, 43. That is, Plaintiffs claim that they were charged "supracompetitive" prices but

also allege that they received advertisements promoting the 3 0-40% discount offered by All Star.

Compare Compi. ¶ 41, with id. ¶248. This alone placed Plaintiffs on inquiry notice; yet,

according to the Complaint, no such inquiry was ever pursued.'7

          Even if Plaintiffs had no reason or interest in investigating All Star's prices before or at

the time of closing, RESPA's one-year and RICO's four-year limitations periods afforded them

ample time to make such inquiries. Yet, the Complaint contains no allegation that any of the

Plaintiffs ever did so. While Marlinton recognizes that a plaintiff's claim may not be time -

barred "if reasonable further inquiry would not have revealed the basis" for the claim, so, too,

does this rule require some action where reasonable further inquiry would have revealed the basis

for the claim. Marlinton, 71 F.3d at 127. While reasonable further inquiry might have confirmed
16
     These same sets of Plaintiffs also allege that they are not in possession of their HUD-ls. Compi.
¶    281, 298. 315, 332, 349. Their failure to retain these documents further places into doubt their
allegations of diligence "before, during and after" the closing of their loans.
17
   A familiar analogy helps to illustrate Plaintiffs' lack of diligence. Just as a reasonably diligent
automobile owner might get a second opinion if informed by the mechanic that new brakes would cost
over $2,000, so, too, would a reasonably diligent borrower seek a second opinion if he or she thought that
the title services offered were unusually expensive or, as Plaintiffs allege, "supracompetitively" priced.

                                                      24
       Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 26 of 101



Plaintiffs' suspicions of supracompetitive pricing and prompted further inquiry, the unavoidable

fact is that Plaintiffs simply did nothing. See Thomas v. Ocwen Federal Bank FSB, 2002 WL

99737, at * (N.D. Iii. Jan. 25, 2002) (borrower failed to exercise due diligence for purposes of

equitable tolling when she took no efforts to inquire about the allegedly offensive charges when

she signed the HUD -1 form and TILA statement or anytime thereafter and noting that "[i]f she

signed the documents without reading them, she cannot argue that she acted diligently").

        Nor do Plaintiffs plausibly allege that they exercised any diligence with respect to the

"too -good -to -be -true" risk.     That is, Plaintiffs allege that borrowers generally-although not

Plaintiffs themselves-relied on advertisements indicating that All Star's title services would be

30-40% less expensive than those available from other title companies. Compl. ¶ 248. Such a

substantial discount should give a reasonably diligent consumer more than ample reason to

question why he/she was being offered this exceptional price.'8 Yet, the Complaint contains no

allegation that anyone ever inquired or took any action to determine why All Star and West

Town were advertising such a significant discount. Thus, contrary to Plaintiffs' conclusory

assertions of diligence, the plain allegations of the Complaint suggest that Plaintiffs were, at the

very least, on inquiry notice that something was amiss at or before the time of their loan closings.

        Plaintiffs' third assertion of diligence is that in mid- to late 2018, years after the closing

of their loans, "Plaintiffs receive         [sic] a    letter from [Plaintiff's] counsel describing an

investigation of All Star and West Town," and "within days" after receiving the letter, they

"contact [sic] and retain [sic] counsel" and then, "within months" after that they filed the instant

Complaint on February 19, 2019. Compl.                ¶J   287-88 (Somerville);   ¶J   304-05 (McCrainie);

¶J 321-322 (Whitley);      ¶J     338-39 (Wessell);   ¶J   355-56 (Hoffman);   ¶J   372-73 (Kline). Even

  Following the analogy from above, if a car owner were informed that new brakes would cost only $200,
so, too, would reasonable diligence require some further inquiry into the reason for the steep discount.
      Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 27 of 101



looking beyond the problems posed by "lawyerly intervention", see infra, these activities have

no bearing on the diligence analysis because an individual's receipt of a lawyer's solicitation is

entirely beyond that person's control. Suffice it to say, if Plaintiffs had taken even some steps to

investigate either (1) the "supracompetitive" pricing of their title and settlement services or

(2) the 3 0-40% advertised discount, "they would have found breadcrumbs leading them toward a

potential RESPA claim." Cunningham, 814 F.3d at 162, n. 3. However, the Complaint makes

clear that Plaintiffs simply did nothing until they were contacted by their solicitors years after the

statute of limitations expired on their RESPA and RICO claims.

        Even more fundamentally, Plaintiffs' purported diligence in mid- to late 2018 is legally

irrelevant because the fraudulent concealment requires Plaintiffs to exercise due diligence within

the statutory period. Marlinton, 71 F.3d at 122. If diligent pursuit of claims were permitted at

any time, even years after the limitations period had expired, then statutes of limitation would

have no meaning. Thus, contrary to the allegations in the Complaint, Plaintiffs' actions taken in

2018, after receiving their lawyers' solicitation letters, and after the statute of limitations on their

claims expired, have no bearing on the equitable tolling analysis.             See Riddle, 2013 WL

6061363, at *6 ("If a plaintiff could revive his or her claim by being diligent after the statute of

limitations had run, the statute of limitations would be meaningless.").           Addressing similar

attempts to resurrect long -expired claims, courts have not hesitated to conclude that a plaintiff's

inaction between the time of loan closing and receipt of communication from counsel does not

amount to reasonable diligence. Cunningham, 814 F.3d at 162. For this reason, too, Plaintiffs

fail to allege the diligence required for fraudulent concealment.
       Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 28 of 101



        d. Plaintiffs' "lawyerly intervention" theory does not toll the statute of limitations.

        Plaintiffs attempt to justify their lack of diligence by alleging that, prior to receiving their

lawyers' solicitation letters, there was no "indication of any potential wrongful, illegal, and/or

actionable conduct by anyone." Compi.           287, 304, 321, 338, 355, 372. Plaintiffs allege the

date on which they received Counsel's solicitation letter and suggest that because they filed suit

within months after receiving the letter, they acted with "due diligence." Id., 288, 305, 322, 339,

356, 373. Not only is this suggestion legally unsupportable,      see supra,   but the proposition that

the statute of limitations does not begin to run until a lawyer tells a prospective client that he

might have a claim is simply wrong. Allowing counsel, rather than the allegedly injured

plaintiff, to drive decisions of whether to pursue relief inverts the fundamental order of the

attorney -client relationship and borders on the much derided and still unlawful practice of

barratry.   See   Md. Code Ann., Bus. 0cc. & Prof. § 10-604(b) (prohibiting a person "[w]ithout an

existing relationship or interest in an issue" from soliciting "for personal gain. another person to
                                                                                    . .




sue or to retain a lawyer to represent the other person in a lawsuit"). Thus, it is unsurprising that

courts have repeatedly rejected the "lawyerly intervention" theory advanced here by Plaintiffs.

        In Cunningham,       the Third Circuit rejected the plaintiffs' reliance on their lawyers'

solicitation letters as an indication of their diligence. 814 F.3d at 161-62. Emphasizing the

plaintiffs' failure to take any steps after their loan closings to investigate possible violations, and

noting the existence of a number of warnings of problems with their loan closings, the court

concluded its analysis with a passage that is equally applicable here:

        Indeed, accepting Plaintiffs' theory in this case-toll indefinitely the limitations
        period for claims under RESPA until a lawyer can find the right plaintiff to join a
        lawsuit and notify other putative plaintiffs-would effectively write the statute of
        limitations out of RESPA.

Id. at 164. The court in Riddle similarly rejected the "lawyerly intervention" theory, explaining:

                                                  27
      Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 29 of 101



       Plaintiffs' argument fails, because it renders the statute of limitations a nullity.
       Plaintiffs' theory would provide them with an unlimited time to resuscitate stale
       claims and would leave the Court with no way to determine when the clock
       begins to run on their claims. Under Plaintiffs' theory, when would the statute of
       limitations run? One year after Plaintiffs received their first solicitation letter?
       One year after Plaintiffs first met with lawyers to discuss their claims? Is there a
       point in time in which Plaintiffs had to seek advice of counsel, rather than having
        counsel approach them?

2013 WL 6061363, at *7 Ultimately, Plaintiffs' theory that the statute of limitations should be

tolled until a plaintiff receives a solicitation letter would mean that attorneys-not plaintiffs

themselves, and not Congress-would control the limitations period. This simply cannot be the

law in this District, and this Court should reject Plaintiffs' attempt to craft such a result.

B. PLAINTIFFS FAIL TO STATE A PLAUSIBLE SHERMAN ACT CLAIM.

    1. To Avoid Dismissal, A Plaintiff Must Allege Every Element Of A Sherman Act
        Claim.

        To state a plausible claim under the Sherman Act, a complaint must contain "allegations

covering all the elements that comprise the theory for relief." Estate Constr. Co. v. Miller &

Smith Holding Co., Inc., 14 F.3d 213, 220 (4th Cir. 1994) (internal citations omitted) (citing US.

v. Employing Plasterers Ass'n, 347 U.S. 186, 189 (1954)). "Moreover, the allegations must be

stated in terms that are neither vague nor conclusory." Estate Constr., 14 F.3d at 220-21.

"Although we will assume that the plaintiffs can prove the facts that they allege in their

complaint, 'it is not.. .proper to assume that.. .the defendants have violated the antitrust laws in

ways that have not been alleged." Id. at 221 (quoting Associated Gen. Contractors v. Cal. State

Council of Carpenters, 459 U.S. 519, 526 (1983)).

    2. The Complaint Fails To State A Plausible Claim For Unlawful Price -Fixing.

        Section 1 of the Sherman Act forbids "[e]very contract, combination in the form of trust

or otherwise, or conspiracy, in restraint of trade." 15 U.S.C. § 1. To state a claim under Section

1, a plaintiff must show (1) a combination or some form of concerted action between at least two

                                                  28
       Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 30 of 101



legally distinct economic entities (2) that imposed an unreasonable restraint of trade. Dickson v.

Microsoft Corp., 309 F.3d 193, 202 (4th Cir. 2002) (citing Oksanen v. Page Mem '1 Hosp., 945

F.2d 696, 702 (4th Cir. 1991) (en banc)). In addition, a plaintiff must allege "the existence of

'antitrust injury, which is to say injury of the type the antitrust laws were intended to prevent and

that flows from that which makes defendants' act unlawful." Dickson, 309 F.3d at 202-03.

       "Agreements that fall within the scope of Section            1   are characterized as either

'horizontal' or 'vertical." In re ZincAntitrustLitig., 15SF. Supp. 3d 337, 376 (S.D.N.Y. 2016);

In re Mid -Atlantic Toyota Antitrust Litig., 560 F. Supp. 760, 779 (D. Md. 1983). Horizontal

conspiracies involve agreements among competitors at the same level of market structure to

stifle trade, such as agreements among manufacturers or distributors to fix prices for a particular

product. Crane & Shovel Sales Corp. v. Bucyrus-Erie Co., 854 F.2d 802, 805 (6th Cir. 1988).

Vertical conspiracies, by contrast, involve agreements among actors at dfferent levels of market

structure to restrain trade, "such as agreements between a manufacturer and its distributors to

exclude another distributor from a given product and geographic market." Id. at 805.

       While Plaintiffs accuse West Town of engaging in unlawful price fixing, nowhere in the

Complaint do they allege the existence of either a "horizontal" or "vertical" agreement. This is

not an oversight but, rather, artful pleading because, as explained below, the allegations in the

Complaint are inadequate to establish either a horizontal or vertical price-fixing theory.

        a. There is no horizontal price-fixing agreement.

       Plaintiffs are unable to allege a horizontal agreement between West Town and All Star

for the plain and simple reason that West Town and All Star are not competitors. See US. v.

Topco Assocs., Inc., 405 U.S. 596, 608 (1972) (describing "an agreement between competitors at

the same level of the market structure to allocate territories in order to minimize competition" as



                                                 29
       Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 31 of 101



a "classic example" of a horizontal restraint in   "per se   violation of § 1"). The allegations in the

Complaint confirm that West Town does not operate in the same market as or compete against

All Star.   Indeed, West Town is "a commercial bank" that "engage[s] in the business of

consumer mortgage brokering and/or origination and/or lending," whereas All Star is a "title and

settlement service provider" that "provides title and settlement services on residential mortgage

loans, refinances and reverse mortgages secured by real property." Compl. ¶J 15, 19. Given that

Plaintiffs do not allege that West Town provides title or settlement services in competition with

All Star, or that All Star brokers or originates residential mortgage loans in competition with

West Town, there can be no horizontal price-fixing agreement. Thus, to the extent that Count II

is based on a horizontal price-fixing agreement, it fails to state a claim for relief.'9

        b. There is no vertical price-fixing agreement.

        Nor can Plaintiffs plausibly allege the existence of a vertical price-fixing agreement.

First, Plaintiffs do not allege a vertical relationship between West Town and All Star. Second,

the Complaint is devoid of any allegation of harm to competition in any identified relevant

market. Thus, for either or both of these reasons, Plaintiffs fail to state a Sherman Act claim

based on vertical price-fixing.

            (1) Plaintiffs fail to allege a vertical relationship.

        Plaintiffs fail to allege that West Town and All Star are vertically aligned and that one of

them resold the services of the other at an agreed upon price. Relationships among actors at

different levels of market structure, "such as agreements between a manufacturer and its

19
   While Plaintiffs vaguely refer to other "Participating Lenders," no lender other than West Town is
identified in the Complaint, and there are no facts suggesting a conspiracy between these other lenders
and West Town. Accordingly, Plaintiffs cannot rely on their general reference to "Participating Lenders"
to allege the existence of a horizontal price-fixing agreement. See SD3, LLC i Black & Decker (US.)
Inc., 801 F.3d 412, 422 (4th Cir. 2015) ("A plaintiff in a § case cannot assemble some collection of
                                                               I


defendants and then make vague, non-specific allegations against all of them as a group.").

                                                   30
       Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 32 of 101



distributors to exclude another distributor from a given product and geographic market" are

deemed vertical. Crane & Shovel, 854 F.2d at 805; K -Flex, Inc. v. Armacell, Inc., 299 F. Supp.

3d 730, 734 (E.D.N.C. 2017). The Complaint is devoid of any allegation that West Town and

All Star are in a vertical relationship with one another. Although both companies provide

services within complimentary industries, West Town and All Star are alleged to provide

different services to customers: the Complaint alleges that West Town is in the business of

making residential mortgage loans, whereas All Star is a provider of title and settlement services.

Compl. ¶J 15 and 19. Assuming the truth of these allegations, it is legally impossible for West

Town and All Star to enter into a vertical price fixing agreement.

       Vertical price fixing (commonly referred to as resale price maintenance) occurs when

resale prices are imposed by a supplier or manufacturer on its distributors or resellers.

Valuepest.com of Charlotte, Inc. v. Bayer Corp., 561 F.3d 282, 383 (4th Cir. 2009). Under a

typical vertical price-fixing or "resale price maintenance" scheme, the manufacturer coerces a

dealer to adopt an artificially inflated retail price for the goods he resells at retail. See Dr. Miles

Med. Co. v. John D. Park & Sons Co., 220 U.S. 373, 404 (1911). Thus, to allege that West

Town and All Star engaged in illegal vertical price-fixing, Plaintiffs must plead facts showing

(1) that West Town was reselling title and/or settlement services it purchased from All Star to

Plaintiffs, and (2) that West Town and All Star reached agreement on the resale price. Kingray,

Inc. v. NBA, Inc., 188 F. Supp.2d 1177, 1188 (S.D. Cal. 2002). Even drawing all reasonable

inferences in favor of Plaintiffs, the arrangement alleged in the Complaint bears no resemblance,

in either form or substance, to a resale price maintenance agreement that satisfies both of these

elements.




                                                  31
        Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 33 of 101



        Nowhere in Plaintiffs' lengthy Complaint do they allege that All Star sold its services to

West Town, which, in turn, resold All Star's title services (or vice -versa) to borrowers. Not only

do Plaintiffs fail to assert that West Town resells All Star's services, but they also do not allege

that West Town and All Star agreed on a resale price for those services.                 Absent such

allegations, Plaintiffs fail to state a claim for vertical price fixing. At best, the allegations

suggest that All Star set the pricing for its services based, in part, on the amount of money it

spent on co -marketing with West Town. While these allegations may be relevant to Plaintiffs'

Section 8 RESPA claim, they do not support an unlawful vertical price-fixing claim.                See

Mularky v. Holsuni Bakery, inc., 146 F.3d 1064, 1065 (9th Cir. 1998) (noting that § 1 does not

prohibit a business from unilaterally setting its prices, even if those prices are artificially high or

low).

            (2) Plaintiffs do not identify a relevant market where competition has suffered.

        Plaintiffs' vertical price-fixing theory also fails because Plaintiffs do not identify a

relevant market within which the alleged anticompetitive effects of West Town's actions

occurred.   "Until a market's parameters are reasonably well defined, a court cannot know

whether a defendant has unreasonably restricted trade in that market.          For this reason, 'it is

difficult or impossible to determine the plausibility of an antitrust claim if the relevant market is

untenably defined." Gross v. Wright, 185 F. Supp.3d 39, 49-50 (D.D.C. 2016) (quoting Suture

Express, Inc. v. Cardinal Health 200, LLC, 963 F. Supp. 2d 1212, 1222 (D. Kan. 2013)).

        While "market definition is a deeply fact -intensive inquiry jand] courts hesitate to grant

motions to dismiss for failure to plead a relevant product market," EL dii Pont de Nemours &

Co. v. Kolon Indus., Inc., 637 F.3d 435. 442 (4th Cir. 2011) (quoting Todd v. Exxon Corp., 275




                                                 32
         Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 34 of 101



F.3d 191, 200-01 (2d Cir. 2001)). the Fourth Circuit has noted that dismissal is warranted where

there exist "glaring deficiencies,' such as failing to allege a relevant market." Id. at 444.

         Here, the "glaring deficiency" is Plaintiffs' failure to make any effort to define the

relevant market where the alleged anticompetitive effects of West Town's actions occurred. See

Oksanen, 945 F.2d at 709. While the Complaint alleges economic harm suffered by a proposed

class of borrowers, residing in various states, whose loans were brokered or originated by West

Town and closed by All Star over a period of seven years, Plaintiffs do not identify any product,

service, or geographic market restrained by West Town's alleged conduct or its co -marketing

arrangement with All Star.2° A plaintiff cannot federalize its private economic injuries "merely

by dressing them up in the language of antitrust." Dial a Car, Inc. v. Transp., Inc., 884 F. Supp.

584, 588 (D.D.C. 1995). Accordingly, Plaintiffs are unable to state a plausible claim under the

Sherman Act for vertical price-fixing.          See Worldwide Basketball and Sport Tours, Inc.             v.


National Collegiate Athletic Ass 'n, 388 F.3d 955, 962 (6th Cir.2004) (failure to plausibly allege a

relevant market "is a proper ground for dismissing a Sherman Act claim") (quoting Nat '1 Hockey


20
     While Plaintiffs refer to the relevant market as the "market for title and settlement services on
residential mortgage loans, refinances and reverse mortgages," this proposed market definition would not
support a plausible Section 1 claim for at least two reasons. Compl. ¶ 36. First, Plaintiffs fail to allege a
relevant geographic market. If Plaintiffs intend to identify a nationwide market to correlate to their
Antitrust Class definition, the absence of factual allegations supporting such a broad definition would
render it implausible. Second, even if Plaintiffs were able to plead such a broad market definition, the
Complaint does not allege that West Town possessed a sufficient share of the market or power to restrain
competition in such a broad area. See n.21, infra. Conversely, if Plaintiffs intend to define the relevant
market consistent with their Antitrust Class definition as borrowers of certain loans brokered by West
Town for whom All Star provided settlement services, this limited market definition, lacking
consideration of interchangeable substitutes, would also warrant dismissal. See Am. Online, Inc. v.
GreatDeals.Net, 49 F. Supp. 2d 851, 857-59 (E.D. Va. 1999). Indeed, a complaint that alleges a market
consisting of a single service provider's customers is insufficient to state a claim. See, e.g. Queen City
Pizza, Inc. v. Domino's Pizza, Inc., 124 F.3d, 430, 438 (3d Cir. 1997) (rejecting market that only included
Domino's). Cf Eastman Kodak Co. v. Image Technical Services. Inc., 504 U.S. 452, 481-82 (1992)
(single brand of a product or service may be a relevant market under the Sherman Act only if no
substitute exists for that brand's products or services). Here, if Plaintiffs' market definition is limited to
West Town borrowers serviced by All Star, their Section 1 claim is legally insufficient because it lacks
reference to reasonably interchangeable substitutes, and should be dismissed.

                                                     33
       Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 35 of 101



League Players' Assoc. v. Plymouth Whalers Hockey Club, 325 F.3d 712, 719-20 (6th Cir.

2003)); Am. Online, Inc., 49 F. Supp. 2d at 858 ("Where the relevant market proposed by the

plaintiff is not even alleged to encompass all interchangeable substitute products, the market is

legally (rather than factually) insufficient, and a motion to dismiss is appropriate.")

   3. Plaintiffs Fail to Allege An Unlawful Refusal To Deal Or Exclusive Dealing.

       Within the context of their price-fixing claim, Plaintiffs accuse West Town and All Star

of engaging in exclusive dealing and concerted refusal to deal, yet provide no factual support for

this allegation. As a result, it is difficult to discern from the Complaint whether Plaintiffs are

pursuing separate claims for exclusive dealing and/or for refusal to deal. Regardless, Plaintiffs

fail to satisfy the most basic pleading requirements, and their claims under either theory should

be dismissed.

       a. Plaintiffs' allegation of an inter -company conspiracy is legally insufficient to
           state a claim for concerted refusal to deal.

       The Complaint fails to state a claim for concerted refusal to deal. Plaintiffs assert that

"West Town and its employees and/or agents violated the Sherman Act by conspiring to and

agreeing to supporting [sic] the Price Fixing an Minimum Fee Agreements through a concerted

refusal to deal with non -cartel title and settlement service companies on all West Town loans

generated by the Kickback Agreement[.]" See Compl. ¶ 401(b) (emphases added). Plaintiffs'

use of antitrust nomenclature like "concerted refusal to deal", however, does not magically give

rise to a cognizable claim, because, as a matter of law, West Town cannot be found to conspire

with its own employees under Section 1 of the Sherman Act. See, e.g., Copperweld Corp. v.

Independence Tube Corp., 467 U.S. 752, 770-71 (1984) (alleged conspiracies between a

corporation and its officers or employees entail merely unilateral action not subject to Section 1).

On this basis alone, Plaintiffs' claim for exclusive dealing or refusal to deal should be dismissed.


                                                 34
      Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 36 of 101



          b. Plaintiffs do not and cannot allege sufficient facts to establish the existence of a
                "cartel" to support a claim for concerted refusal to deal.

          Similarly flawed is Plaintiffs' sporadic interjection of a so-called "Cartel Agreement"

under which West Town allegedly received kickbacks in exchange for the referral of borrowers

to All Star for title and settlement services. Plaintiffs' use of the "cartel" label is inapposite

because cartels are characterized by "horizontal price fixing, output limitations, and market

division," and none of these hallmarks are alleged here. Freedom Holdings. Inc. v. Spitzer, 447

F. Supp. 2d 230, 251 (S.D.N.Y. 2004). See also hA Philip E. Areeda & Herbert Hovenkamp,

Antitrust Law ¶ 405 a, at 26 (2d ed. 2002) ("Competing firms form a cartel when they replace

independent decisions with an agreement on price, output, or related matters."). Accordingly,

Plaintiffs' attempt to sensationalize their claim by using the term "cartel" is unavailing.

          c.   Plaintiffs do not and cannot allege that West Town had sufficient market power
               to restrain or foreclose competition to state a claim for exclusive dealing.

          Beyond their failure to allege the existence of a relevant market, Plaintiffs also fail to

allege that West Town had sufficient market power to restrain or foreclose competition; elements

that are required to state an exclusive dealing claim under Section 1. The legality of vertical

restraints on trade (including exclusive dealing) is subject to analysis under the "rule of reason."

Continental TV. v. GTE Sylvania, 433 U.S. 36 (1977); Standard Oil Co. v. US., 337 U.S. 293

(1949).        Whether a vertical restraint constitutes an "unreasonable restraint" on trade and

suppresses competition within the relevant market turns on whether the restraint forecloses

competition in a substantial share of the line of commerce affected. Kolon, 637 F.3d at 451;

Allied Orthopedic Appliances, Inc. v. Tyco Healthcare Group LP, 592 F.3d 991 (9th Cir. 2010)

("Under the antitrust rule of reason, an exclusive dealing arrangement violates Section 1 only if




                                                   35
         Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 37 of 101



its effect is to foreclose competitIon in a substantial share of the line of commerce affected.")

(internal quotation marks and citation omitted).

          Whether the challenged restraint forecloses competition requires "[a] threshold inquiry in

any Rule of Reason case [of] whether the defendant had market power" in the relevant product

and geographic markets. Murrow Furniture Galleries, Inc. v. Thomasville Furniture Indus., Inc.,

889 F.2d 524, 528 (4th Cir.1989) (internal citations omitted). The reason for this threshold

inquiry is that "[f]irms lacking market power, if they wish to survive, cannot adopt restraints

that have anticompetitive effects. Thus such firms cannot have an effect on interbrand

competition. Consequently, a finding of no market power precludes any need to further balance

the competitive effects of a challenged restraint." Id. at 529 (quoting Assam Drug Co. v. Miller

Brewing Co., 798 F.2d 311, 316 (8th Cir. 1986)). To prove market power, the plaintiff must first

establish the relevant product and geographic markets. Satellite Television & Associated

Resources v. Continental Cablevision, 714 F.2d 351, 355 (4th Cir.1983).

          Here, Plaintiffs do not and cannot allege that West Town possessed market power.21 The

Complaint makes no mention of any relevant product or geographic market-the first step to

stating a claim for exclusive dealing. Without reference to a relevant product or geographic


21
     "Courts have consistently held that firms with market shares of less than 30% are presumptively
incapable of exercising market power." Commercial Data Servers, Inc. v. ml 'I Bus. Machines Corp., 262
F. Supp. 2d 50, 74 (S.D.N.Y. 2003) (citation omitted); see also Jefferson Parish Hosp. Dist. No. 2 v.
Hyde, 466 U.S. 2, 26-27 (1984) (Section claim; finding that 30% market share does not constitute
                                            1


"dominant market position"). There is no set of facts that Plaintiffs could ever plausibly allege to show
that West Town had a 30% or more market share of the mortgage lending origination market in any
geographic area. To put this in perspective, the five largest commercial banks in the United States-Wells
Fargo, JP Morgan, Bank of America, U.S. Bancorp. and Citigroup-together only held a 25-27% market
share in mortgage lending origination in 2017. See Forbes.com, "Largest U.S. Commercial Banks
Continue To Lose Market Share In The Mortgage Industry," June 7, 2018 (available at:
https://www.forbes.corn/sites/greatspeculations /201 8/06/07/largest-u-s-commercial-banks-continue-to-
lose-market-share-in-the-mortgage-industry 188317be9e86 (accessed May 21, 2019)). If these national
banks combined held less than a 27% market share in mortgage lending origination in 2017, any
suggestion that a small community bank like West Town had sufficient market share to restrain or
foreclose competition is utter nonsense.

                                                   36
          Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 38 of 101



market, it is impossible for Plaintiffs to allege that West Town possesses market power sufficient

to foreclose competition-or that West Town's improper use of this market power restrained or

foreclosed competition. See, e.g., Dickson, 309 F.3d at 207-11 (plaintiff carmot state a viable

Section 1 claim without allegations of the defendants' power or share in the relevant product

market). As a result, Plaintiffs are unable to state a plausible claim for exclusive dealing.

          Finally, the facts pled and as set forth in the exhibits attached to and incorporated by

reference into the Complaint belie any Section 1 claim against West Town for exclusive dealing

or refusal to deal. According to the Complaint, West Town agreed to co -market its services with

All Star, and to refer bolTowers to All Star for title services, but there are no allegations that

suggest that the relationship was exclusive.22 To the contrary, the allegations reflect repeated

instances where West Town referred, and its borrowers utilized, title and settlement service

providers other than All Star in connection with the loans originated or brokered by West Town.

     4.   Plaintiffs Have Not Alleged An Antitrust Injury To Confer Antitrust Standing.

          Plaintiffs have failed to plausibly allege an "antitrust injury" necessary to confer standing

upon them to bring antitrust claims.         15 U.S.C. § 15. "Antitrust standing is distinct from

constitutional standing in which a mere showing of harm in fact will establish the necessary

injury." Port Dock & Stone Corp. v. Oldcastle NE. Inc., 507 F.3d 117, 121 (2d Cir. 2007) (citing

Assoc. Gen. Contractors, 459 U.S. at 519, n. 31). "In addition to injury -in -fact to the plaintiff's

business or property caused by the antitrust violation, antitrust standing for a private plaintiff

requires a showing of a special kind of 'antitrust injury." Id. Antitrust injury is "injury of the

type the antitrust laws were intended to prevent and that flows from that which makes [the]

defendants' acts unlawful." Novell Inc. v. Microsoft Corp., 505 F.3d 302, 311 (4th Cir. 2007)

22
   To the contrary, at least one of the exhibits to the Complaint confirms that loans originated by West
Town were closed by title companies other than All Star. See Compl., Ex. 16 (indicating that "30+
closing with [All Star] in December, 1 1 with Capital. and 5 with Genuine").

                                                   37
         Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 39 of 101



(quoting Brunswick Corp. v. Pueblo Bowl -0-Mat, Inc., 429 U.S. 477, 489 (1977)). Courts have

clarified that "because the antitrust laws are intended to protect competition and not simply

competitors, only injury caused by damage to the competitive process may form the basis of an

antitrust claim." Thompson Everett Inc. v. Nat'l Cable Adver., 57 F.3d 1317, 1325 (4th Cir.

1995).

         While Plaintiffs allege a personal economic injury, there are no allegations from which

one could plausibly infer injury to competition in any market as a whole. Notwithstanding the

conclusory allegations of "supracompetitive prices", Compl. ¶ 5, 7, 41, the Complaint is devoid

of any allegations plausibly demonstrating how the alleged conduct led to "supracompetitive

prices" across an entire market, or that any competitor has been actually excluded from the

market as a result of the alleged conduct. At best, Plaintiffs allege only a personal injury (i.e.,

they were charged more for settlement services than they should have been) and not an injury to

competition itself While such allegation may be sufficient to confer Article III standing, it is

insufficient as a matter of law to confer "antitrust standing." See Pate! v. Scotland Mem '1 Hosp.,

91 F.3d 132 (4th Cir. 1996) (per curiam) (recognizing that "[p]ersonal economic injury alone" is

insufficient to support a § 1 claim of the Sherman Act because "[t]here must be some cognizable

effect on the competitive market."). Plaintiffs' failure to allege an "antitrust injury" is fatal and

requires dismissal of their Sherman Act claim. See Port Dock & Stone, 507 F.3d at 124

(dismissing antitrust complaint for failure to allege antitrust standing).

C. PLAINTIFFS FAIL TO STATE A PLAUSIBLE RICO CLAIM.

    1. RESPA Is Not A Predicate Act Of RICO.

         The gravamen of Plaintiffs' Complaint is that certain loan officers and branch managers

of West Town violated RESPA by allegedly accepting kickbacks from All Star for referring



                                                  38
       Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 40 of 101



West Town's customers to All Star. Compl. ¶ 2-3.            A violation of RESPA, however, is not a

predicate act of "racketeering activity" which may give rise to a claim under RICO.

        Perhaps recognizing that the heart of their claim does not permit them to seek the treble

damages available under RICO, Plaintiffs attempt to reformulate their claim to allege mail fraud

(18 U.S.C. § 1341) and wire fraud (18 U.S.C. § 1343)-activities which may serve as predicate

acts for their RICO claim. In so doing, however, Plaintiffs disregard the caution with which this

Court, in accord with the Fourth Circuit and several other Courts of Appeal, views RICO claims

involving these predicate acts. Indeed, as the Court explained in Becker:

        [TJhe Fourth Circuit is 'cautious about basing a RICO claim on predicate acts
        of   mail and wire fraud because' lilt will be the unusual fraud that does not
        enlist the mails and wires in its service...' Al-Abood, 217 F.3d at 238 (quoting
       Anderson v. Found. for Advancement, Educ. and Employment of Am. Indians, 155
        F.3d 500, 506 (4th Cir. 1998)) (internal quotation marks omitted) (alteration in
        Anderson). 'This caution is designed to preserve a distinction between ordinary
        or garden-variety fraud claims better prosecuted under state law and cases
        involving a more serious scope of activity.' Al -A bood, 217 F.3d at 238.

Becker, 2019 WL 1415483, at *19. See also Midwest Grinding Co. v. Spitz, 976 F.2d 1016,

1025-1026 (7th Cir. 1992) (noting that "civil RICO plaintiffs persist in trying to fit a square peg

in a round hole by squeezing garden-variety business disputes into civil RICO actions");

Calcasieu Marine Nat. Bank v. Grant, 943 F.2d 1453, 1463 (5th Cir. 1991) ("although Congress

wrote RICO in broad, sweeping terms, it did not intend to extend RICO to every fraudulent

commercial transaction"); Biggs v. Eaglewood Mortg., LLC, 582 F. Supp. 2d 707, 714 (D. Md.

2008); Foster v. Wintergreen Real Estate Co., 363 F. App'x 269, 274 (4th Cir. 2010).




23
  Compl. ¶ 2 ("Plaintiffs.. .are victims of an illegal kickback and price fixing scheme between West
Town and All Star..."); id. ¶ 3 ("Under the scheme, West Town, by and through its branch managers,
loan officers, agents, and/or other employees, received and accepted illegal kickbacks in exchange for the
assignment and referral of residential mortgage loans, refinances and reverse mortgages to All Star for
title and settlement services in violation of [RESPA].").

                                                   39
       Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 41 of 101



        The Fourth Circuit's repeated call for caution suggests that even if Plaintiffs were able to

cobble together enough allegations to state a claim under RICO-which, as explained below,

they cannot-the type of fraud alleged in the Complaint "is not sufficiently outside the heartland

of fraud cases to warrant RICO treatment." Al -A bood, 217 F.3d at 238.

        The putative RICO fraud in this case is premised on a consumer dispute which did not

"pose a special threat to the social well-being" and which, while allegedly injurious to Plaintiffs,

did not deter them from consummating or benefiting from their financing transactions.24 Perhaps

even more importantly, federal law already provides Plaintiffs with a statutory cause of action-

RESPA-to seek relief for the alleged kickbacks in the real estate settlement process. Had

Congress intended that every RESPA violation also be actionable under RICO, then Congress

would have made RESPA a predicate act under 18 U.S.C. § 1961(1). The fact that Congress

listed over thirty-five (35) federal statutory offenses as RICO predicate acts, but did not include

RESPA among them, confirms this view that the legislature did not envision the use of RICO to

vindicate claims based on violations of RESPA. Accordingly, even if Plaintiffs were able to

state a claim under RICO-which, as explained below, they cannot-the allegations in the

Complaint indicate that this case "is not sufficiently outside the heartland of fraud cases to

warrant RICO treatment." Al -A bood, 217 F.3d at 238.

     2. Plaintiffs Fail To Allege A Fraudulent Scheme By West Town.

        Plaintiffs' RICO claims are based on West Town's alleged commission of mail fraud (18

U.S.C. § 1341) and wire fraud (18 U.S.C. § 1343). "To plead mail or wire fraud, a plaintiff must

show: (1) a scheme disclosing intent to defraud; and (2) the use, respectively, of the mails or


24
   In this way, this case is unlike Thomas v. Ross & Hardies, 9 F. Supp. 2d 547 (D. Md. 1998), in which
the defendants' agents took money from homeowners promising to pay off their mortgages, but pocketed
it instead-and were criminally convicted as a result.

                                                   ft
      Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 42 of 101



interstate wires in furtherance of the scheme." Chambers, 43 F. Supp. 3d at 593. Moreover, as

the Fourth Circuit has explained, "where fraud is alleged as a proximate cause of the injury, the

fraud must be a 'classic' one. In other words, the plaintiff must have justifiably relied, to his

detriment, on the defendant's material misrepresentation." Chisoim v. TranSouth Fin. Corp., 95

F.3d 331, 337 (4th Cir. 1996). See also Bridge v. Phoenix Bond & Indem. Co., 553 U.s. 639,

658 (2008) ("In most cases, the plaintiff will not be able to establish even but -for causation if no

one relied on the misrepresentation."). Thus, in order for Plaintiffs to state a claim under RICO,

they must allege with particularity that West Town intended to defraud them and that Plaintiffs

relied on West Town's misrepresentations to Plaintiffs' detriment. The Complaint fails to do so.

       The Complaint points to three types of alleged misrepresentations and/or concealment.

First, Plaintiffs allege that West Town and All Star used "sham invoices and payment records [to

create] an ongoing false record concealing and preventing discovery of the fact that any thing of

value was exchanged..." Compl. ¶ 246. Second, Plaintiffs point to West Town's use of

"fraudulent marketing materials," and, specifically, assertions that: "borrowers could save '30-

40% on title fees with All Star,' All Star had 'competitive pricing', was a part of West Town's

'experienced team of real estate professionals, and was 'Our Preferred Title Company." Id.

¶ 248. Third, the Complaint alleges that West Town failed to report the alleged kickback

payments on loan documents provided to Plaintiffs during the loan process, and, thus,

fraudulently concealed material facts from Plaintiffs. See, e.g., Id. ¶ 253 ("West Town and All

Star chose to falsely allocate the charges for title and settlement services associated with a

borrower's loan.. .thereby false minimizing the APR reported on West Town borrowers' loan

documents and required federal disclosures"); id. ¶ 268 ("West Town omits and fails to describe

anywhere on a borrower's HUD- 1 statement the amount of the kickback received by West Town



                                                41
          Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 43 of 101



related to the borrower's loan..."). These allegations, even if true, are legally insufficient to state

mail or wire fraud claims against West Town.

          As a threshold matter, Plaintiffs cannot rely on the theory of fraudulent concealment

because they have not and cannot allege the existence of a fiduciary relationship between

themselves and West Town. Under well -settled principles of Maryland law, "non -disclosure

does not constitute fraud unless a special duty to disclose exists." Hogan, 155 Md. App. at 566.

"A duty to disclose arises       in   certain relationships such as a confidential or fiduciary

relationship." Id. " [T]he relationship of a bank to its customer in a loan transaction is ordinarily

a contractual relationship between debtor and creditor, and is not fiduciary in nature." Boardley

v. Household Fin. Corp. III, PWG-12-3009, 39 F. Supp. 3d 689, 717 (D. Md. 2014) (quoting

Yousef v. Trustbank Say. F.S.B., 81 Md. App. 527 (1990)). Because Plaintiffs and West Town

were engaged in arms' length residential loan transactions, there was no fiduciary relationship

between them to support a fraud in the omission claim. Boardley, 39 F. Supp. 3d at 717-18

(dismissing fraudulent concealment claim where the plaintiffs failed to allege circumstances

giving rise to fiduciary relationship between themselves and lender).

          Even if West Town could be liable on a fraudulent concealment theory, the "affirmative

acts of concealment" alleged in the Complaint turn on a fundamentally flawed premise: that the

failure    to   disclose   kickback payments     in    Plaintiffs'   loan   documents   constitutes a

misrepresentation or a fraud.     As noted above, the Fourth Circuit has rejected RESPA and

negligent misrepresentation claims premised on non -disclosure on HUD -1 forms. Arthur, 569




                                                  42
       Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 44 of 101



F.3d at 1 5925 Indeed, these materials cannot be the basis for misrepresentation claims so long as

the title fees itemized on the HUD- Is were accurate and, in this case, they were. That is, the

settlement charges reflected in section 1100 of their HUD- is were precisely the amount of title

fees charged to and paid by Plaintiffs. As such, the HUD -is were accurate, despite Plaintiffs'

argument that All Star used a portion of those fees to pay the alleged kickbacks. See generally

Moll, 700 F. Supp. at 1291-92 (accurate HUD -I disclosures not fraudulent). Because Plaintiffs'

HUD- is do not contain any misrepresentation, these forms cannot give rise to a fraud claim.

       Finally, while Plaintiffs point to certain affirmative representations by West Town in

marketing materials, these alleged statements are not legally actionable and cannot be the basis

for the mail or wire fraud alleged in the Complaint. Specifically, Plaintiffs assert that West

Town falsely represented that: "borrowers could save '30-40% on title fees with All Star,' All

Star had 'competitive pricing', was part of West Town's 'experienced team of real estate

professionals, and was 'Our Preferred Title Company." Compl. ¶ 248. The statements about All

Star's pricing are puffery and mere expressions of opinion which cannot amount to fraudulent

representations as a matter of law. See Hogan, 155 Md. App. at 567 ("This Court has held that

fraud claims must be based on fact, not vague statements or expressions of opinion.") (citing

McGraw v. Loyola Ford, Inc., 124 Md. App. 560, 582 (1999)). With respect to the statements

regarding West Town's relationship with All Star, the bulk of Plaintiffs' allegations suggest that

West Town did work with All Star and that All Star was, in fact, West Town's "Preferred Title

Company." Id. Accordingly, these alleged representations are either (1) not false, or (2) not


25
  Nothing in the decision in Edn2onson limits the Fourth Circuit's holding in Arthur. While Arthur dealt
with the affirmative cause of action for negligent misrepresentation (which is a tort closely related to
fraud), Edmonson addressed fraudulent concealment in the tolling context only. The requirements for
tolling are, of course, different than the elements of an affirmative cause of action for fraud. See
Edmonson, 2019 WL 1873270, at *7; Arthur, 569 F.3d at 162 (citing Lloyd v. Gen. Motors Corp., 397
Md. 108 (2007)).

                                                  43
      Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 45 of 101



legally actionable, and, therefore, cannot be the basis for the mail or wire fraud underlying

Plaintiffs' RICO claim.

       Because Plaintiffs fail to allege that West Town made any legally actionable

misrepresentation, they fail to plausibly allege that West Town engaged in a fraudulent scheme.

Absent plausible allegation of such a scheme, Plaintiffs are unable to state a claim under RICO.

                                     V.     CONCLUSION

       For the foregoing reasons, Plaintiffs fail to state a plausible claim for relief, and the

Complaint should be dismissed with prejudice.



                                             Respectfully submitted,

                                                            /5/

                                             Brian L. Moffet (Fed Bar No. 13821)
                                             Ranak K. Jasani (Fed. Bar No. 27383)
                                             Michael B. Brown (Fed. Bar No. 19641)
                                             MILES & STOCKBRIDGE, P.C.
                                             100 Light Street
                                             Baltimore, Maryland 21202
                                             410-727-6464
                                             bmoffet(milesstockbridge.com

                                             Attorneys for Defendant
                                             West Town Bank & Trust




                                                44
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 46 of 101




            EXHIBIT 1
   kO 55tI (Rev. 02/14) Subpoena to Produce Documents, Tnforrnation, or Objects or to Permit Inspection of Premises in a '.Avu 1cuon

                         Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 47 of 101
                                           UNITED STATES DISTRICT COURT
                                                                              for the
                                                                    District of Maryland

                     Edward J. Fangman, et at.
                                                                                  )
                             Plaintif                                             )

                                      V.                                          )        CivilActionNo. 1:14-CV-00081-RDB
                      Genuine Title, LLC, et at.                                  )

                                                                                  )

                                 Defendant                                        )



                           SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                             OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

    To:                             Custodian of Records, Washington First Bank (Formerly Alliance Bank)
                            do The Corporation Trust Incorporated, 351 West Camden Street, Baltimore, MD 21201
                                                           (Name ofperson to whom this subpoena is directed)

            Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
    documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
    material:
              See Exhibit A


     Place: Smith, Gildea & Schmidt, LLC                                                    Date and Time:
            600 Washington Avenue, Suite 200                                                                     08/24/2016 9:00 am
              Towson,MD21204

          J inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
    other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
    may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

     Place:                                                                                             Time:



            The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
    Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty           to
    respond to thi s bpoena and the potential consequences of not doing so.

    Date:           _____
                                      CLERK OF COURT
                                                                                                OR

                                               Signature of Clerk or Deputy Clerk

                                                                                          (name ofparty)
     The name, address, e-mail address, and telephone number of the attorney representing
                                                                              ,who issues or requests this subpoena, are:
                         et aIPintiffs
                                                                                                 Towson, MD 21204,
                                                 & Schmidt, LLC, 600 WashingtOn Ave., Ste 200,
Michael P. Smith, Sarah Zadrozny, Smith Gildea
                                                                                         subpoena
                                     Notice to the person who issues or requests this
                                                                                stored information, or tangible things or the
                       commands    the production of documents, electronically           served on each party in this case before
     If this subpoena                                         of the subpoena must be
     inspection of premises before trial, a notice and a copy
                                              directed. Fed. R. Civ. P. 45(a)(4).
     it is served on the person to whom it is
                Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 48 of 101

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. i:14-CV-00081-RDB

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, f any)
on (date)


            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (dale)                                   ; or

            0 I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $


My fees are $                                     for travel and $                              for services, for a total of $                0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Prinl& name and title




                                                                                                    Server's address

Additional information regarding attempted service, etc.:
              Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 49 of 101


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Infonnation, or Objects or to Pennit Inspection of Premises in a Civil Action(Page 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (9 shows a substantial need for the testimony or material that cannot be
      (1) is a party or a party's officet; or                                      otherwise met without undue hardship; and
      (ii) is cormnanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties In Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
  (B) inspection of premises at the premises to be inspected.                         (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand,
                                                                                      (B) Form for Producing Electronically Stored Information Not SpecUied.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Inforrnafion Produced in Only One Fonn. The
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees-on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost, If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises-or to            (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or fonus requested.       under a claim that it is privileged or subject to protection as trial -preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,           (I) expressly make the claim; and
the following rules apply:                                                             (Ii) describe the nature of the withheld documents, communications, or
      (1) At any time, on notice to the commanded person, the serving party       tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced If information produced in response to a
      (11) These acts may be required only as directed in the order, and the      subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from     trial -preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                    that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoenn.                                            information and any copies it has; must not use or disclose the information
   (A) When Required. On thnely motion, the court for the district where          until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      information if the party disclosed it before being notified; and may promptly
     (1) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (II) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no     resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P.45(a) Committee   Note (2013).
     Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 50 of 101



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                 NORTHERN DIVISION

EDWARD J. FANGMAN, et al.,
Plaintiffs,

V.                                              Civil Action No.: 1 :14-CV-00081-RDB

GENUINE TITLE, LLC,
Defendants.


                                         INSTRUCTIONS

     Your response to these Requests shall include all information available to you or through
     your agents, representatives, and, unless privileged, your past and present attorneys.

2.   These Requests are continuing in character so as to require you promptly to amend or
     supplement your Answers if you obtain further responsive information before trial.

3. If in answering these Requests you encounter any ambiguities construing either a question,
     instruction, or definition, set forth the matter deemed ambiguous and the construction used in
     answering.

4. If you are withholding any documents under a claim of privilege (including but not limited
     to, the work product doctrine), please provide the information set forth in FRCP 26(b)(5) and
     Discovery Guideline 9(c)(ii)(b), including:

     a) the basis for each objection and grounds for your refusal to answer, including the nature
        of any privilege asserted;

     b) the type of document, the general subject matter of the document, the date of the
        document, and such other infotmation as is sufficient to identify the document, including,
        where appropriate, the author, addressee, custodian, and any other recipient of the
        document, and where not apparent, the relationship of the author, addressee, custodian,
        and any other recipient to each other, in a manner that, without revealing the information
        claimed to be protected, will enable this party to assess the applicability for the privilege
        or protection claimed by you.

5. When a document contains both privileged and non -privileged material, the non -privileged
   material must be disclosed to fullest extent possible without thereby disclosing the privileged
   material. If a privilege is asserted with regard to part of the material contained in a
   document, the party claiming the privilege must clearly indicate the portions as to which the
   privilege is claimed. When a document has been redacted or altered in any fashion, identify
   as to each document, the reason for the redaction or alteration, the date of the redaction or
     Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 51 of 101




     alteration, and the person performing the redaction or alteration. Any redaction must be
     clearly visible on the redacted document.

6.   If production of any requested document(s) is objected to on the grounds that production is
     unduly burdensome, describe the burden or expense of the proposed discovery.

7. If you are withholding the document for any reason other than an objection that it is beyond
     the scope of discovery or that the request is unduly burdensome, identify as to each
     document, and in addition to the information requested in 4(b), please state the reason for
     withholding the document.

8.   Your responses shall include all documents related to each request that will identify each
     recipient of the document as well as the dates that each recipient would have first received
     same.

9.   In the event that the requested records are stored on computer hardware or software,
     Plaintiffs request that any such information, including notes, correspondence, documents,
     databases, programs, reports, electronic mail, or spread sheets be produced by either printing
     and producing hard copies of such information or data, downloading such information or data
     to floppy disk and producing the disk, or by allowing Plaintiffs to inspect the computer
     system that would give Plaintiffs access to the requested information in native format.


                                         DEFINITIONS
       As used in these requests, the following terms are to be interpreted in accordance with
these definitions:

       (a)      The term "person" includes any individual, joint stock company, unincorporated
association or society, municipal or other corporation, the State, its agencies or political
subdivision, any court, or any other governmental entity.

        (b)    The tenns "you" or "your" include the person(s) to whom these requests are
addressed, and all of that person's agents, representatives or attorneys.

        (c)      The terms "document" or "documents" are defined to be synonymous in
meaning and equal in scope to the usage of the term "documents" in FRCP 34 and includes, but
is not limited to, all writings, electronic mailing drawings, graphs, charts, photographs,
recordings, and other data compilations from which information can be obtained, translated, if
necessary, by you through detection devices into reasonable usable form.
        (d)     The terms "record" or "records" includes any memorandum, report, record, or
data compilation, in any form, of acts, events, conditions, opinions, or diagnoses, made at or near
the time by, or from information transmitted by, a person with knowledge, if kept in the course
of a regularly conducted business activity, and if it was the regular practice of that business
activity to make the memorandum, report, record or data compilation.
    Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 52 of 101




         (e)    The present tense includes the past and future tenses. The singular includes the
plural, and the plural includes the singular. "All" means "any and all;" "any" means "any and
all." "Including" means "including but not limited to." "And," "and/or" and "or" encompass
both "and" and "or." Words in the masculine, feminine, or neuter form shall include each of the
other genders.



                                    DOCUMENT SCHEDULE
    1.   All records and documents pertaining to any and all other accounts or deposits of money
         of any nature whatsoever in which ALL STAR TITLE, INC has any interest or power of
         withdrawal whatsoever, either individually or in conjunction with any other person or
         entity. This request shall apply to any checking account, savings account, or any other
         account of deposit, and shall include copies of any and all monthly statements, records of
         deposit, and cancelled checks for each such account from January 1, 2009 to December
         31, 2014.

   2.    All cancelled checks written by ALL STAR TITLE, INC on any account held by ALL
         STAR TITLE, INC from January 1, 2009 to December 31, 2014.

         All records and documents pertaining to any and all credit card accounts whatsoever in
         which ALL STAR TITLE, iNC has any interest whatsoever. This shall include copies of
         any and all monthly statements showing all charges and/or transactions made on any
         WASHINGTON FIRST BANK (FORMERLY ALLIANCE BANK) credit card from
         January 1,2009 to December 31, 2014.




                                                   2\
                                              Michael Paul 'mith, #2360J
                                              Sarah Zadroz{y, #13911
                                                                            J
                                              Smith, Gildea & Schmidt, LLC
                                              600 Washington Avenue, Suite 200
                                              Towson, Maryland 21204
                                              410-821-0070
                                              410-705-6461 (fax)
                                              mpsmith@ss-law. corn
                                              szadrozny(21sgs-law.com
    Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 53 of 101




                 Certification Pursuant to Md. Code Ann., Fin. Inst.      1-304

       I HEREBY CERTIFY that a copy of this and its corresponding subpoena were served

upon All Star Title, Inc., do Jason Horwitz, Resident Agent, whose records are sought by this

subpoena.


Jason Horwitz
1314 Bedford Avenue
Suite 202
Baltimore, MD 21208

                                                   Michael Pa19Smith
                                                   Sarah A. Zadrozny
                                                   Smith, Gildea & Schmidt, LLC
                                                   600 Washington Avenue, Suite 200
                                                   Towson, Maryland 21204
                                                   410-821-0070/ 410-821-0071 (f)
                                                   Attorneys for Plaint ifs
    Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 54 of 101




                      CERTIFICATION OF CUSTODIAN OF RECORDS
                          OR OTHER QUALIFIED INDIVIDUAL


        I, __________________________________________________, do hereby certif' that:

    (1) I am the Custodian of Records of or am otherwise qualified to administer the records for

                                                                     (identify the organization that

       maintains the records), and

    (2) The attached records:

           a.   Are true and correct copies of the records that were made at or near the time of

                the occurrence of the matters set forth, by or from the information transmitted by,

                a person with knowledge of these matters; and

           b.   Were kept in the course of the regulated conducted activity; and

           c.   Were made and kept by the regularly conducted business activity as a regular

                practice.



I declare under penalty of peiury that the foregoing is true and correct.




                                                      Siguature



                                                      Printed Name



                                                     Title



                                                     Date
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 55 of 101




            EXHIBIT 2
     Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 56 of 101




GODSWILL UCHE                                            *

2103 Lukewood Drive
Gwynn Oak, MD 21207                                      *



        Plaintiff                                        *       INTHE
V.
                                                         *       CIRCUIT COURT
ALL STAR TITLE, INC.
1421 Clarkview Road, Suite 108                           *       OF MARYLAND
Baltimore, MD 21209
                                                         *       FOR
Serve on:
Jason }{orwitz, Resident Agent                           *       BALTIMORE COUNTY
1314 Bedford Avenue, Suite 202
Baltimore, MD 21208                                      *       CASE NO.

                                                         *

        Defendant.
*       *      *       *      *         *        *       *       *      *       *        *     *



                                             COMPLAINT

        Plaintiff Godswill Uche, on behalf of himself and the entire class of persons similarly

situated, by and through his attorneys, Michael Paul Smith, Melissa L. English and Sarah A.

Zadrozny of Smith, Gildea & Schmidt, LLC and Timothy F. Maloney, Veronica B. Nannis and

Megan Benevento of Joseph, Greenwald and Laake, P.A., files this Class Action Complaint, sue

the defendants for cause, claim damages, and state as follows:

                                            INTRODUCTION

1.      Plaintiff and Class Members are victims of an illegal kickback scheme between

        residential mortgage lenders   and   Defendant All Star Title, inc. ("All Star").

2.      Under the scheme, All Star paid and residential mortgage lenders, along with their

        brokers, branch managers, loan officers, agents and other employees, (collectively,

        "Participating Lenders") received and accepted, unearned fees and kickbacks in violation

        of the Real Estate Settlement Procedures Act, 12 U.S.C. § 2601, et      seq.   ("RESPA").



                                                     1
     Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 57 of 101




3.         All Star paid these kickbacks and unearned fees to Participating Lenders under a quid pro

           quo agreement for the payment of kickbacks and unearned fees in exchange for the

           referral of residential mortgage loans, refrnances, and reverse mortgages to All Star for

           title and settlement services.

                                                PARTIES

4.         Plaintiff brings this action pursuant to Md. Rule 2-231 as a class action on his own behalf

           and on behalf of the entire class of people similarly situated.

5.         Plaintiff Godswill Uche is a resident of Baltimore County, Maryland.

6.         Defendant All Star Title, Inc. is a Maryland corporation with a principal place of business

           of 1314 Bedford Avenue, Suite 202, Baltimore, Maryland. At all relevant times, All Star

           was registered and authorized to conduct business in Maryland, North Carolina, Florida,

           and, on information and belief other places.

                                    JURISDICTiON AND VENUE

7.         This Court has jurisdiction over the subject matter and the parties to this action.

8.         Venue is proper in this Court pursuant to Md. Code Ann., Courts & Jud. Proc. Art., §6-

           201 because All Star's principal place of business in Maryland is located in Baltimore

           County.

                  FACTUAL ALLEGATIONS FOR INDIVIDUAL AND CLASS RELIEF

I.         Real Estate Settlement Procedures Act (RESPA)

      9.   Congress enacted RESPA in 1974 as a response to abusive practices present in the

           residential mortgage lending and real estate settlement services market stemming froni

           the prevalence of coordinated business relationships between residential mortgage

           lenders and brokers and title and settlement services companies.
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 58 of 101




10. Congress detennined that the kickbacks and unearned fees that were the backbone of

    these coordinated business relationships harmed consumers by creating conflicts of

    interest between mortgage lenders and borrowers. Mortgage lenders would refer

    borrowers' loans to title and settlement service providers to collect a kickback or

    unearned fee, regardless of the quality of services provided by the title and settlement

    service provider, thereby placing the lender's interest in receiving a kickback or unearned

    fee higher than seeking benefits a title and settlement service provider may offer the

    borrower.

11. As a result, Congress concluded that kickbacks and unearned fees harmed borrowers by

    depriving them of: (I) the improvements in service and quality resulting from "healthy

    competition generated by independent settlement service providers", (2) a lender's or

    broker's "impartial advice" and "professional evaluation" of title and settlement service

    companies, and (3) price competition such that consumers paid more for title and

    settlement services than they would have paid without the coordinated business

    relationships. See H.R. Rep. No. 97-532 at 52 (1982); see also, U.S. Gov't Accountability

    Office, Title Insurance: Actions Needed to improve Oversight of the Title industry and

    Better Protect Consumers (Apr. 2007).

 12. The purpose of 12 U.S.C. § 2607 is to protect consumers from all of the harms resulting

    from coordinated business relationships by eliminating the payment of kickbacks and

    unearned fees in connection with settlement services provided in federally related

    mortgage transactions. 12 U.S.C. § 2607 states in relevant part:

            (a) Business Referrals. No person shall gwe and no person shall
                accept any fee, kickback, or thing of value pursuant to any
                agreement or understanding, oral or otherwise, that business
                incident to or a part of a real estate settlement service involving


                                              3
  Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 59 of 101




                   a federally related mortgage loan shall be referred to any
                  person.
               (b) Splitting charges. No person shall give and no person shall
                   accept any portion, split or percentage of any charge made or
                  received for the rendering of a real estate settlement service in
                  connection with a transaction involving federally related
                  mortgage loan other than for services actually performed.

   13. 12 U.SC. § 2607(d)(2) states in relevant part:

                  Any person or persons who violate the prohibitions or
                  limitations of [12 Usc § 2607] shall be jointly and severally
                  liable to the person or persons charged for the settlement
                  service involved in the violation in an amount equal to three
                  times the amount of any charge paid for such settlement
                  service.

II. The Kickback Schenie

   14. At all relevant times, Al] Star was a title and settlement services company licensed in

      various states, including Maryland, and regulated by the Maryland Insurance

      Commissioner.

   15. By at least 2009, All Star perpetrated the Kickback Scheme by adopting the business

      model and practice of paying kickbacks to Participating Lenders and their brokers in

      exchange for the referra.l of residential mortgage loans, refinances and reverse mortgages

      to All Star for title and settlement services.

   16. Brandon Glickstein, the Marketing Manager for Genuine Title LLC, testified at

      deposition before the Maryland Insurance Administration regarding his knowledge that

      All Star was engaging in a Kickback Scheme involving the payment of illegal kickbacks

      in exchange for the referral of residential mortgage loans to All Star for title and

      settlement services. Exhibit A, Glickstein 6/12/14 Deposition, 224:4-225:5.

   17. All Star paid Participating Lenders kickbacks in several different forms including, but not

      limited to, Referring Cash, All Star financed marketing credits with third party marketing


                                                 4
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 60 of 101
                    (




    service companies, and free marketing materials, e.g., borrowers' leads data, postage,

    and/or direct mail design, fulfillment and mailing services.

        a. All Star's Payment of Referring Cash to Participating Lenders' Brokers

 18. All Star paid Referring Cash directly to Participating Lenders' mortgage brokers,

    employees and/or agents in exchange for the Participating Lenders assignment and

    referral of loans, refinances or reverse mortgages to All Star for title and settlement

    services.

 19. All Star calculated and paid Referring Cash kickbacks on a regular basis, and, upon

    information and belief, no less often than once per month.

20. In some instances, All Star paid Referring Cash kickbacks to sham LLCs set up by

    Participating Lenders' brokers for the purpose of receiving and accepting illegal

    kickbacks. All Star's payment of kickbacks to Participating Lenders by and through sham

    LLCs had the additional purpose of concealing, and did so conceal, the kickbacks and

    Kickback Scheme from regulators and borrowers, including Plaintiff and Class Members.

21. All Star paid Referring Cash kickbacks to Participating Lenders brokers solely in

    exchange for the assignment and referral of residential mortgage loans, refinances and

    reverse mortgages under the Kickback Scheme and no legitimate services were provided

    by Participating Lenders, or their employees or agents, associated with the kickbacks.

       b.   All Star's Payment of Marketing Credits for Participating Lenders' Brokers

22. All Star also paid kickbacks to Participating Lenders, and their employees and/or agents,

    in the form of All Star financed credits with third party marketing service companies used

    by Participating Lenders' branch managers, mortgage brokers, loan officers and/or other

    employees for marketing directly to potential borrowers.



                                            5
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 61 of 101




23. All Star financed a marketing credit in an amount equal to a per unit credit for each

   referred loan, refinance or reverse mortgage that a Participating Lender assigned and

   referred to All Star under the Kickback Scheme, and which was in fact closed by All Star.

24, Exhibit B contains invoices from Azevedo Solutions Group, Inc. ("Azevedo") reflecting

   marketing credits paid for by All Star. All Star structured the marketing credit such that it

   would order and be billed for the entire cost of a marketing service for a Participating

   Lenders' mortgage broker. The marketing services company would then bill the mortgage

   broker for a portion of the services ordered by All Star. When the mortgage broker paid

   the broker's invoice, the amount the broker paid was applied to All Star's invoice as a

   "credit".     The remaining balance on     the All   Star invoice was paid by All Star and

   represents the marketing credit kickback.

25. Plaintiff believes, and therefore avers, that All Star used other payment and billing

   structures to facilitate the payment of marketing credit kickbacks.

26. Plaintiff believes, and therefore avers, that All Star used other third party marketing

   companies in addition to Azevedo to facilitate marketing credit kickbacks to Participating

   Lenders' employees andior agents, including, but not limited to: AMG Lead Source, Best

   Rate Referrals, Titan List &    Mailing   Services, Lendanear Data & Direct Mail Services,

   Influence Direct, Inc., and Camber Marketing Group.

27. Plaintiff believes, and therefore avers, that the marketing credits were structured to

   conceal, and did so conceal, the payment, receipt and acceptance of the marketing credit

   kickbacks from regulators and borrowers, including Plaintiff and Class Members.

28. AU Star    financed marketing credit kickbacks to Participating Lenders' brokers solely in

   exchange for the assignment and referral of residential mortgage loans, refinances and

   reverse mortgages under the Kickback Scheme and no legitimate services were irovided
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 62 of 101




     by Participating Lenders, or their employees or agents, associated with the marketing

     credit kickbacks.

    c. All Star Provided Free Marketing Materials for Participating Lenders' Brokers

29, Plaintiff believes, and therefore avers, that All Star paid and Participating Lenders and

    their employees and/or agents received and accepted kickbacks in the form of free

    marketing materials, such as free direct mail services and materials, postage, and sales

    and marketing leads.

3O Jay Zukcrberg, President of Genuine Title LLC, testified in deposition to the Maryland

    Insurance Administration that, in addition to Referring Cash kickbacks, All Star paid

    certain Participating Lenders' brokers kickbacks in the form of free mailing lists, mail

    handling services, and postage. Exhibit C, Zukerberg 4/24/14 Depo., 69:21-73:7.

 31 Based on All Star's continuing pattern of practice, Plaintiff believes, and therefore avers,

    that All Star paid other Participating Lenders' mortgage brokers kickbacks in the form of

    free marketing materials and postage.

32. Plaintiff believes, and therefore avers, that the free marketing materials kickbacks were

    structured to conceal, and did so conceal, the payment, receipt and acceptance of the free

    marketing materials kickbacks from regulators and borrowers, including Plaintiff and

    Class Members.

33. All Star paid free marketing materials kickbacks to Participating Lenders' brokers solely

    in exchange for the assignment and referral of residential mortgage loans, refinances and

    reverse mortgages under the Kickback Scheme and no letimate services were provided

    by Participating Lenders, or their employees or agents, associated with the free marketing

    materials kickbacks.



                                             7
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 63 of 101




34. Participating Lenders, and/or their employees and/or agents, in fact assigned referred

   loans to All Star pursuant to the Kickback Scheme, The Participating Lenders, and their

   employees andlor agents, assigned and referred loans to All Star because of the Kickback

   Scheme and to obtain a kickback from All Star.

35. All Star paid kickbacks instead of lowering prices of its title and settlement services or

   otherwise competing for borrowers on the basis of service, quality or other consumer

   benefit. All Star did this because paying kickbacks was an easier and more effective way

   to build market share in the title and settlement services industiy.

36. All Star's payment of illegal kickbacks and unearned fees deprived borrowers, including

   Plaintiff and Class Members, of kickback -free settlement services, their broker's

   impartial evaluation of All Star's service and quality, and the consumer benefits of fair

   competition among independent title and settlement service providers.

37. As a result, borrowers, including Plaintiff and Class Members, paid higher settlement

   charges than they would have without the illegal kickbacks because the Participating

   Lenders' Referring Brokers performed no services in exchange for the kickbacks and All

   Star paid kickbacks instead of lowering the cost of title and settlement services for

   borrowers.

                     FACTS FOR CLASS REPRESENTATIVE UCLIE

38. In or about October, 2015, Plaintiff Godswill Uche obtained a residential mortgage from

   First Choice Loan Services, Inc. ("First Choice") through First Choice mortgage broker

   Jason McCottcr in relation to the refinancing of Plaintiff's residential real property in

   Raltiinore County, Maryland.

39 First Choice broker McCotter assigned and referred Plaintiffs Refinance to All Star for

   title and settlement services. On the basis of this assignment and referral, Plaintiff was
                                             I;]
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 64 of 101




   charged for title and settlement services by All Star and paid for those title and settlement

   services out of the proceeds of his First Choice loan which settled on October 7, 2015.

40. First Choice broker McCotter assied and referred the Plaintiffs Refinance to All Star

   for title and settlement services pursuant to an agreement with All Star for kickbacks as a

   quid pro quo for assignment of loans, refinances and reverse mortgages to All Star for

   title and settlement services, and, upon information and be[ief did so receive kickbacks

   and unearned fees from All Star,

41. All Star charged Plaintiff for title and settlement services associated with his Refinance

   and Plaintiff paid for those charges out of the proceeds of his First Choice loan. A portion

   of that payment was illegally split and shared with First Choice through the payment of

   the illegal kickbacks.

42. As a direct and proximate result of its action, All Star harmed Plaintiff by depriving him

   of kickback -free settlement services, his broker's impartial evakiation of All Star's

   service and quality, and the consumer benefits of fair competition among independent

   title and settlement service providers.

43. As a direct and proximate result of its action, All Star harmed Plaintiff beca'use Plaintiff

   paid higher settlement charges than he would have without the illegal kickbacks, First

   Choice perfonned no services in exchange for the kickbacks, and All Star paid kickbacks

   instead of lowering charges to Plaintiff for title and settlement services.

44. Plaintiffs transaction and the course of events thereafter exemplify the working of the

   Kickback Scheme, and are typical of the transactions involving all members of the

   proposed class.
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 65 of 101




                   FACTS SUPPORTING EQJITABLE TOLLING

45. As an essential feature of the Kickback Scheme, All Star and Participating Lenders

    fraudulently concealed from borrowers, including Plaintiff and Class Members, their

    coordinated business relationship, the Kickback Scheme and the payment, receipt and

   acceptance of illegal kickbacks associated with any particular loan, refinance or reverse

   mortgage.

46. All Star fraudulently concealed its coordinated business relationships with Participating

   Lenders, the kickbacks, and the Kickback Scheme through misrepresentations on

   borrowers' loan documents, including borrowers HUD -1 statements and loan documents

   related to government programs insuring or guaranteeing a loan, refinance or reverse

   mortgage.

47 Under federal law, All Star is required to providc a borrower with HUD -1 settlement

    statement at closing. All Star adopted as a regular business practice the omission from

   the HUD- 1 statement the payment of a kickback to a Participating Lender related to a

   borrower's loan. All Star followed this business practice in relation to Plaintiff's ffUD-

    Is, and omitted from all lines of Plaintiff's HUD -1 statement the payment of a kickback

   to First Choice.

48. In addition, and in the alternative, All Star and Participating Lenders agreed to kickbacks

   to be paid in a form that All Star and the Participating Lenders believed would not be

   required to be disclosed on a borrower's HUD- I or other loan documents.

49. In transactions involving FHA loans, loan originators are required to complete a Direct

   Endorsement Approval for H1JDIFHA Insured Mortgage Form HUD -82900-A (RDirect

   Endorsement"). Plaintiff's loan was an FHA loan, and First Choice was required and,

   upon information and belief, completed a Direct Endorsement related to Plaintiffis loan.
                                            10
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 66 of 101




 50, First Choice directed All Star to present the Direct Endorsement to Plaintiff at closing for

    Plaintiff's review and signature. All Star did so present the Direct Endorsement to

    Plaintiff and obtained Plaintiff's signature thereon.

 51. On Plaintiff's Direct Endorsement, First Choice was required to, and, upon information

    and belief, certified that "no charge has been made to or paid by the borrower except as

    permitted under HLD regulations". This representation was false in relation to Plaintiff's

    loan because All Star illegally split and kicked back to First Choice a portion of the title

    and settlement services charged Plaintiff in exchange for the assignment and referral of

    Plaintiff's loan to All Star. HUD regulations prohibit both kickbacks and illegal fee splits.

     12 C.F.R. § 1024.14 (b) (prohibiting referral fees), (c) (prohibiting splitting of charges

    except for actual services performed).

 52. On Plaintiff's Direct Endorsement, First Choice also was required to and certified "[ijt

    has not paid any kickbacks, fees, or consideration of any type, directly or indirectly, to

    any party in connection with this transaction except as permitted under HUD regulations

    and administrative instructions." This representation was false as to Plaintiffs loan

    because First Choice assigned and referred Plaintiffs loan to All Star pursuant to the

    kickback agreement with All Star and as consideration for the kickback All Star paid

    First Choice. HUD regulations prohibit the payment of such consideration. 12 C.F.R. §

    1024.14.

53 These false representations on Plaintiffs Direct Endorsement fraudulently concealed: (1)

    All Star' s coordinated business relationship with Participating Lenders including First

    Choice, (2) the fact that any thing of value was paid by All Star to First Choice for the

    assignment and referral of Plaintiff's loan, and (3) the amount of the charges reflected on



                                             ii.
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 67 of 101




    the HUD -1 that All Star split and paid to First Choice as a kickback related to Plaintiff's

    loan

 54. Additionally, the methods employed by All Star and the Participating Lenders, including

    First Choice, for transferring things of value were designed to further conceal the

    payment of illegal kickbacks. These methods included but are not limited to, the form in

    which the kickbacks were paid and the use of sham andlor seemingly unrelated

    companies for the payment and receipt of kickbacks.

55. These fraudulent concealments were caused solely by the actions and conduct of All Star

    and the Participating Lenders, including First Choice, and were outside Plaintiff's

    control.

56. Plaintiff exercised reasonable diligence before, during and after the closing of the

    Plaintiffs Refinance.

57 In advance of the closing of his loan, Plaintiff received loan documents prepared by All

    Star and First Choice and reviewed those loan documents.

58. Upon information and belief, based on All Star's continuing pattern of practice,

   Plaintiff's pre -closing loan documents did not include any description or statement of the

   coordinated business relationship between All Star and the Participating Lenders,

   including First Choice, or the fact that All Star would pay any thing of value for First

   Choice's assignment and referral of the Plaintiff's Refinance to All Star.

59. Upon information and belief, based on All Star's continuing pattern of practice,

   Plaintiff's pre -closing documents concealed and did not reflect any amount that would be

   paid or a thing of value would be given by All Star to First Choice related to the

   Plaintiffs Refinance.



                                           12
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 68 of 101




60. The omissions in Plaintiff's pre-closin loan documents were made for the purposes of

    concealing All Star's coordinated business relationship with Participating Lenders,

    including First Choice, the Kickback Scheme and the kickbacks rclated to Plaintiffs

   refinance and did so conceal from Plaintiff.

61. As was reasonable under the circumstances, Plaintiff believed these documents and the

   representations made therein. A reasonable borrower would have no reason to believe,

   and Plaintiff did not believe that a coordinated business relationship existed between All

   Star and First Choice, A reasonable borrower would have no reason to believe, and

   Plaintiff did not believe there would be any payment or exchange of a thing of value

   between All Star and First Choice, or First Choice Broker McCottcr, related to Plaintiffs

   Refinance.

62. Plaintiff acted diligently during the closing or settlement of Plaintiff's Refinance. As a

   condition of funding his refinance, First Choice required Plaintiff to participate         itt   a

   closing, and Plaintiff attended and participated in the required closing and settlement.

63. All Star, and or its employees and/or agents, conducted the closing of Plaintiffs

   Refinance.

64. At the closing of his refinance, All Star provided Plaintiff multiple loan documents,

   including a HUD -1 statement Direct Endorsement. Plaintiff reviewed and signed all of

   the documents All Star provided at the closing, including the HUD -1 statement and

   Direct Endorsement.     Plaintiff also asked questions and received answers related to

   questions generated by Plaintiffs review of the closing documents.

65. Upon information and belief, based on All Star's continuing pattern of practice, the

   documents Plaintiff received at closing did not contain a description or statement of the



                                           13
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 69 of 101




    coordinated relationship between All Star and Participating Lenders, including First

    Choice.

66. Upon infonnution and belief, based on All Star's continuing pattern of practice, the

   documents Plaintiff received at closing did not reflect any amount that would be paid by

    All Star to First Choice related to the Plaintiff's Refinance.

6'7. Upon infonnation and belief, based on All Star's continuing pattern of practice, the

    documents All Star chose to provide Plaintiff at closing did not contain a description or

    statement that a portion of the settlement service charges on the HUD -1 would be split

   with any third party, including First Choice or First Choice Broker McCotter.

68. The documents All Star chose to provide Plaintiff at closing contained the false

    statements described in ¶1151-52 above.

69 The false representations in Plaintiffis closing loan documents were made for the

   purposes of concealing All Star's coordinated business relationship with Participating

    Lenders, including First Choice, the Kickback Scheme and the kickbacks related to

    Plaintiff's refinance and did so conceal from Plaintiff.

70. As was reasonable under the circumstances, Plaintiff believed these documents and the

   representations made therein. A reasonable borrower would have no reason to believe,

   and Plaintiff did not believe that a coordinated business relationship existed between All

   Star and First Choice. A reasonable borrower would not believe, and Plaintiff did not

   believe, there would be any payment or exchange of a thing of value between All Star

   and First Choice related to Plaintiffs Refinance.

71 Plaintiff acted diligently after his closing. On or about April 27, 2017, Plaintiff received a

   lctter from undersigned counsel describing the Kickback Scheme and setting forth facts

   supporting a conclusion that All Star paid kickbacks related to his refinance.          Upon
                                              14
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 70 of 101




    receiving a letter from undersigned counsel, Plaintiff's first indication of any potential

    wrongful, illegal, and/or actionable conduct by anyone, Plaintiff contacted and retained

    counsel within days and learning of the facts giving rise to the causes of action pled

    herein. Plaintiff filed this Complaint within one year of Plaintiff becoming aware of facts

    giving rise to his cause of action.

72. As a result of All Star's fraudulent concealment of its coordinated business relationship

    with Participating Lenders, including First Choice, and the payment, receipt and

    acceptance of kickbacks related to the Plaintiff's Refinance, and Plaintiff's diligence

   before, during and after the closing of his Refinance which was reasonable under the

    circumstances, the statute of limitations was tolled beginning on the date of his loan

    closing and continuing until Plaintiffs learning of facts giving rise to his causes of

    action, on or about April 28, 2017.

73, Plaintiff believes and therefore avers, that the fraudulent concealments described herein

    were an integral component of the Kickback Scheme, and typical of all Class Members'

    transactions such that all Class Members are entitled to equitable tolling of the applicable

    limitations period.

                                CLASS ACTION ALLEGATIONS

74. The allegations in the above stated paragraphs are incorporated by reference as if fully

   restated herein.

75. Plaintiff brings this action on behalf of himself and all other similarly situated individuals

   pursuant to Fed. R. Civ. P. 23, and    the   alleged All Star Title Class is defined as follows:

           All individuals in the United States who were boriowers on a
           federally related mortgage loan (as defined under the Real Estate
           Settlement Procedures Act, 12 U.S.C. § 2602) for which All Star
           Title, Inc., provided a settlement service, as identified in Section
           1100 on the HUD -1, during the time period January 1, 2009
                                                 15
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 71 of 101




           through present. Exempted from this class is any person who,
           during the period January 1, 2009, through present was an
           employee, officer, member and/or agent of Alt Star Title Inc.

76. There are questions of law and fact common to the claims of each and all members of the

   Class. These common questions include, but are not limited to:

   a.   Whether Plaintiff and Class Members were deprived of kickback free title and

        settlement services related to their residential mortgage loans, refinances or reverse

        mortgages;

   b.   Whether All Star paid unearned fees and illegal kickbacks to Participating Lenders

        for the referral of residential mortgage loans, refinances and reverse mortgages to

        All Star for title and settlement services;

   c.   Whether All Star's payments to Participating Lenders, and their employees and/or

        agents, violated RESPA;

   d.   Whether All Star paid illegal kickbacks to Participating Lenders instead of lowering

        prices for title and settlement services to consumers, including Plaintiff and Class

        Members,

   e.   Whether Plaintiff and Class Members were forced to pay more for title and

        settlement services because of All Star's payment of kickbacks and unearned fees to

        Participating Lenders;

   f.   Whether All Star and Participating Lenders used a system of false and fraudulent

        statements and/or omissions on HTJD-1 s ancL'or other loan documents to fraudulently

        conceal the illegal kickbacks, unearned fees, and the Kickback Scheme from

        Plaintiff and Class Members;




                                             16
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 72 of 101




    g.   Whether Plaintiffs and Class Members' statute of limitations is equitably toiled

         because of All Star's fraudulent concealment of the illegal kickbacks, unearned fees

         and the Kickbacks Scheme; and

    h.   Whether Plaintiff and the Class are entitled to treble damages and attorneys fees and

         expenses under RESPA;

77 These common issues of law and fact predominate over any question affecting only

    individual Class members.

78. Plaintiffs claims, including those for equitable tolling, are typical of the claims or

    defenses of the respective Class Members, and are subject to the same statutory measure

    of damages set foih in 12 U.S.C. § 2607(d)(2).

79. Plaintiff will fairly and adequately protect the interests of the Class. The interests of the

    named Plaintiff and all other members of the Class are identical,

80. Plaintiffs counsel has substantial experience in complex litigation and class action

    proceedings and will adequately represent the Class's interests.

81. Based upon examination of public records the Class consists of more than 100

    borrowers, and thus are so numerous that joinder of all members is impracticable.

82. Separate actions by individual members of the class would create a risk of inconsistent or

    vaiying adjudications with respect to individual members of the class that would establish

    incompatible standards of conduct for All Star.

 83. This action entails questions of law and fact common to Class Members that predominate

    over any questions affecting only individual plaintiffs; therefore, a class action is superior

    to other available methods of fair and efficient adjudication of this litigation.




                                              17
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 73 of 101




84. The Class Members' causes of action arise from the same single course of conduct and

    scheme; therefore, a class action is superior to other available methods of fair and

    efficient   of this   litigation.

85. As each member of the Class is entitled to the same statutory measure of damages, no

   member of the Class has a substantial interest in individually controlling the prosecution

   of a separate action, but if he or she does, he or she may exclude himself or herself from

   the class upon the receipt of notice under Md. Rule 2-231

                                             COUNT I
                 Violation of the Real Estate Settlement Procedures Act (RESPA).
                                        12 U.S.C. 2607(a)

86. Plaintiff incorporates the above stated paragraphs as if restated herein.

87. All transactions at issue in the instant complaint are incident to or part of real estate

   settlement services involving federally related mortgage loans and thereby are subject to

   the provisions of RESPA, 12 U.S.C. § 2601,      etseq.


88. At all relevant times, All Star was subject to the provisions of RESPA, 12 U.S.C. § 2601,

   et. seq.



89. All Star had an agreement with Participating Lenders, including First Choice, to pay

   kickbacks and/or things of value in exchange for referrals of federally related loans to All

   Star in violation of RESPA, 12. U.S.C. § 2607(a).

90. Participating Lenders, including First Choice, in fact assigned and referred federally

   related loans to All Star and received and accepted things of value from All Star pursuant

   to the aeement.

9]. All Star paid Participating T..enders, including First Choice, things of value as a result of

   the referral of loans for title and settlement services and pursuant to the agreement,



                                             18
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 74 of 101




92. All loans assigned and referred to All Star as part of the Kickback Scheme were secured

    by first or subordinate liens on residential real property and were made in whole or in part

   by banks, credit unions and other financial institutions whose deposits or accounts are

    insured by the Federal Government and/or who arc regulated by an agency of the Federal

    Government.

93. The payment andlor arranging of payment of kickbacks to Participating Lenders by All

   Star and Participating Lenders receipt thereof constitute a violation of § 8(a) of RESPA,

   which prohibits the payment of referral fees or kickbacks pursuant to an agreement in

    connection with the origination or brokering of federally related mortgage loans.

94. As a direct and proximate result of All Star's actions, Plaintiff and Class Members were

   harmed and deprived of kickback free settlement services, impartial and fair competition

    among independent settlement service agents, and paid more for settlement services than

   they would have without All Star's coordinated business relationship and the payment of

   illegal kickbacks.

                                         COUNT II
              Violation of the Real Estate Settlement Procedures Act RESPA),


95. Plaintiff incorporates the above stated paragraphs as if restated herein.

96. The borrowers on all loans referred to the All Star as part of the Kickback Scheme were

   charged for title and settlement services associated with their federally -related mortgage

   loan.

9T Pursuant ta the referral agreement, All Star split and paid a portion of these charges to the

   Participating Lender.

98. Pursuant to the referral agreement, AU Star split and paid a portion of Plaintiff's

   settlement charges to First Choice.
                                             19
 Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 75 of 101




  99. The fee splits paid by All Star to Participating Lenders, including First Choice, were

       made solely for the purpose of All Star receiving referrals and no services were actually

       performed by Participating Lenders, including First Choice, in connection with the

       receipt of these payments andJor things of value, in violation of 12 U.SC. § 2607(b),

       which prohibits the splitting of fees in connection with federally related mortgage loans.

  100. As a direct and proximate result of All Star's conduct, Plaintiff and Cass Members were

       banned and deprived of kickback free settlement services, impartial and fair competition

       among independent settlement service agents, and paid more for settlement services than

       they would have without All Star's coordinated business relationship and payment of

       illegal fee splits.

WHEREFORE:

  a.   Plaintiff respectfully demands this Court certify this class action pursuant to Md, Rule 2-

       231 and set this matter for trial; and

  b.   Demands judgment for Plaintiff arid Class Members against All Star, and

  c.   Demands an award to Plaintiff and Class Members in an amount equal to:

           1.   Treble damages for settlement services charged by All Star, including, but not

                limited to, title insurance premiums, in an amount equal to three times the amount

                of any charge paid for such settlement services, pursuant to 12 U.S.C.              §

                2607(d)(2);

          2.    Reasonable attorneys' fees, interest and costs pursuant to 12 U.S.C. § 2607(d)(5);

                and

          3.    Such other and farther relief as this Court deems proper.




                                                20
  Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 76 of 101




                                    Respectfully




Timothy F. Maloney, Esq.        U                  MichaePauiSrnh,Esq.
Veronica B. Nannis, Esq.                           Melissa L. Englisit, Esq.
Megan A. Benevento, Esq.                           Sarah A. Zadrozny, Esq.
Joseph, Greenwald & Laake, P.A.                    Smith, Gildea & Schmidt, LLC
6404 Ivy Lane, Suite 400                           600 Washington Avenue, Suite 200
Greenbelt, Maryland 20770                          Towson, MD 21204
(301) 220-2200 I (301) 220-1214 (fax)              (410) 821-0070 / (410) 821-0071 (fax)
Email: tmaloneyigl1aw.com                          Email:        ithscs-law.com
vnannis:c 11aw.com                                 men1isb'czs t!s-law.corn
mbenevento{iIi llaw.com                            szadroz     isa. corn
Co.-C'oun.selfor Plaintiff and Class Members        Counsel for Plaintiff and Class Members




                                PRAYER FOR JURY TRIAL

                    Class Members hereby request a t           jury on the foregoing Class Action

Co' 1it.                             /
TimothyF. 1aloney, Esq.                             Michael Paul Sniith,Esq.
Veronica R. Nannis, Esq.                            Melissa L. English, Esq.
Megan A. Benevento, Esq.                            Sarah A. Zadrozny, Esq.
Joseph, Greenwald & Laake, P.A.                     Smith, Gildea & Schmidt, LLC
6404 Ivy Lane, Suite 400                            600 Washington Avenue, Suite 200
Greenbelt, Maryland 20770                           Towson, MD 21204
(301) 220-2200/(301) 220-1214 (fax)                 (410) 821-0070 / (410) 821-0071 (fax)
Email: ttna1onevlIlaw.com                           Email: rnrsmiss-1awcotn
vnannisa llaw. corn                                 men1ishii_s s-1aw.com
mbenevento11w.com                                   szadrozn 'a..s9s-law. corn
C'o-C'oiinsel for Plaint'cind Class Members         counsel for Plaintiff and Class Members




                                               21
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 77 of 101




                                                   EXHIBIT A


                     IN THE CONSUR PROTECTION DIVISION
               THE OFFICE OF THE ATTORNEY GENERAL OF MARYLAND



          :NRE:

          GENUINE TITLE, LLC



                                           Thursday, June 12, 2014

          Deposition of

                               BRNDON GLICKSTEIN,

          a witness called for examination by counsel for the

          State of Maryland, pursuant to Notice, at the        offices
                                                              20th
           of the Attorney General, 200 St. Paul Place,

           Floor, Baltimore, Maryland 21202,     commencing   at

           10:15 a.rn., there being present on behalf of the

          respective parties:

          ON BEHALF OF THE STATE OF MARYLAND:

               JEFFREY EVANS, ESQUIRE
               Office of the Attdrney General
               200 St. Paul Place
               Paltimore, Maryland 2120:.




                            HUNT REPORTING COMPANY
                    Court Reporting and Litigation Support
                  Serving Maryland, Washington, and Virginia
                               410 -766 -HUNT (4868)
                            1-800-950-DEPO (3376)
    Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 78 of 101




                                                                   2

              ON BEHALF OF THE RESPONDENT:

                   ARI KAREN, ESQUIRE
                   DANIELLA CASSERES, ESQUIRE
                   Otfit Kurinan
                   4800 Montgomery Lane
                   Ninth Floor
                   Bethesda, Maryland 20814

              ON BEHALF OF MARYLAND INSURANCE ADMINISTRATION;

                   PETER BRADY
                   Enforcement Officer
                   200 St. Paul Place
                   Suite 2700
                   Baltimore, Maryland 21202

I             ON BEHALF OF CONSUMER FINANCIAL PROTECTION BUREAU:

                   GENESSA STOUT, ESQUIRE
                   LAWRENCE D. BROWN, ESQUIRE
                   1700 G Street, Northwest
                   Washingtcn, DC 20552

              REPORTED BY:   KATHLEEN A. COYLE, Notary Public




                              HUNT REPORTING COMPANY
                      Court Reporting and Litigation Scpport
                    Serving Maryland, Washington, and Virginia
                                   110 -766 -HUNT (4868)
                                   -830-950-DEPO (3376)
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 79 of 101




                                                                                 224

      1    wy we're sitting here today.

      2            Q      Okay.

      3            A      But, no.

      a            Q      Okay.    And then there have been, you know,

      5    comments made at various places off the record with

      C    numerous people about this conduct -                 and by conduct I

      7    mean either directly paying people for referrals or

      B    paying for marketing or some other service in order to

      9    get referrals -- is nonmon in the title industry.                    Do

     10    yu know of or do you have personal knowledge of other

     11    title conpanies that are engaging in similar conduct?

     12            A      Yes.

     13            Q      Okay.    And what's your knowledge and who arc

     14    they?

     15            A      Can I talk to my counsel?

     15                   MR. KARSN:       Sure.      e can -       do you mind if

     17    we step out?

     lB                           (Thcreupon,      thez.e was a short. recess.)

     19                   THE t'i'INESS:     Okay.      o,   ycs.     Other

     20    comnanies than I know of, the ncst popular OflCS( or                      he

           one wcul.i he All Star 'itle.              The cospany that's no




                                 HUNT REPORTING COMPANY
                         Court Reporting and Litigation Support
                       Serving Maryland, washington, and Virginia
                                     410 -766 -HUNT (4868)
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 80 of 101




                                                                           225

         1   long around, but ELTG.       I know of you know,    I know of

      2      ELTG doing that.      There's another title company that

      3      woild do the same data service with their clients.            And

      4      the name of that company at the moment is escaping me.

      5      However,    I will be able to recall it.       But they were --

      6                  BY MR. EVANS:

      7           Q       If you dor!t -- before we finish, if you just

      8      want to communicate it to your attorneys and they'll

      9      let us know.

     10           A      Okay.    And they were -- so this--      Ltie data

     11      process, it was just with Wells Fargo, just started,

     12      probably started with Genuine Title.         3ut shortly after

     13      there wec, you know, i: was no secret t:nat, you know,

     14      these, some other, some other title companies made

     15      these connections and purchased data for --

     16           Q      And provided it to other branches at wells

     17      Fargo?

     18           A      Absolutely.

     19           Q      Okay.    And then at some   oint     el1s Fargo

    20       said, we can't -- we've got to stop this practice?

    21            A      Iight.




                                  HUNT REPORTI'JG COMPANY
                        Court Reporting and Litigation SepDort
                      Serving Maryland, Washington, and Virginia
                                   4lO-766--iUNT (4868)
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 81 of 101




                                                                   232




                           CERTIFICATE OF DEPONENT

                     I hereby certify that I have read and

           examined the foregoing transcript and, with corrections

           made by me, the same is a true record of the testimony

           given by me.


                                 BRANDON GLIC(STEIN



                     Subscribed and sworn to before me this

                      day of                           ,   2014.




                                 Notary Public in and for
                                 the State of Maryland




          My Commission Exo:res:




                           HUIT REPORTING COMPANY
                   Court Reporting and Litigation Support
                 Serving Maryland, washington, and Virginia
                               410 -766 -HUNT (4S68)
                           I-800--950-DEPO (3376)
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 82 of 101




                             CERTIFICATE OF NOTARY


                      I, KATHLEEN A. COYLE, the officer before whom
          the foregoing testimony was taken, do hereby certify
          that the witness w: -lose testimony appears in the
          foregoing transcript was duly sworn by me; that the
          testimony of said witness was taken by me    by stenornask
          means and thereafter reduced to typewriting by me or
          under my direct:ion; that said testimony is a true
          record of   the testimony given by said witnes; that I
          am neither counsel for, related to, nor employed by any
          of the parties    o the actior. in. which this testimony is
          taken; and, further, that I am not a relative or
          employee of any attorney or counsel employed by the
          parties hereto, nor financially or otherwise interested
          in the outcome of the action.
                      This certification is expressly withdrawn and
          denied upon the disassembly or photocopying of the
          foregoing transcript of the trcceedings or any part
          thereof, including exhibits, unless said disassembly or
          photocopying is done by the undersigned court reporter
          and/or under the auspices of Hunt Reporting Company,
          and the signature and original seal is attached
          thereto.

                               KATHLEEN A. COYLE
                               Notary Public in and for
                               the State of Maryland

          Ny Commission Expires:

          A..ri1 30. 2018


                           EUNT REPORTIN( CCMPANY
                   CeLirt Reporting and Litigation Suppor:
                 Serving aryland, Washington, and Virginia
                             410-766-EUNT (C868)
                            l-800--950-DEPO (3376)
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 83 of 101



                                                                                     EXHIBIT B
                                                 REDACTED
 Azevedo Solutions Group, Inc.
 417 Kohler Ct
 Santa Rosa CA 96404                                                                     Invoice
                                                                                              Date 612012013
                                                                                         Invoice .#    2755



                                                 .1...

 Alt Star Title




 P.O. #                                                              Ship Date          6/20/2013

 Terms                                                               Due Date           6/2012013
                                                                     Other




 Marketing        marektlng senjices                                                        1,260.00          1,25D.D0
 Credit           b-           .i                                                            -625,00          -625.00
                                                                                     ¶



                  Pay your   blue   online at.
                  http:/M.vintuitbtlipay.com/azevedosolutionsgroup




                                                                     II      Subtotal                         $625.00
                                                                             Sales Tax (0.0%)                   $0.00

                                                                             Total                            $625.00
A2evedu Se/u Ucris Graup, Inc.
                                                                             Payments/Credits                   $0.00
msrloazevedo.com                                         707-558-5013
                                                                             Balance Due                      $625.00
    Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 84 of 101




                                                         EXHIBIT C
D



                                                  IN THE CONSUMER
             INRE
                                                  PROTECTION DIVISION
                    GENUINE TITLE, LLC
                                                  THE OFFICE OF

                                                  THE ATTORNEY GENERAL

                                                  OF MARYLAND


                                               Thirsday, April 24, 2014

             Deposition of

                                   JAY ZUCRBERG,

-            The Rescndent, called for exanination by counsel for

             the   Consutner Protection Division, pursuant to Notice,

             at the Office of the Maryland Attorney General, 200 St.

             Paul Place,   16th Floor, Baltimore, Maryland 21202,

             commencing at 10:02 a.n., there being present on behalf

             of the respective parties:




                               HUNT REPORTING COMPANY
                       Coirt Reporting and Litigation Support
                     Serving Maryland, Washington, and Virginia
)                                410 -766 -HUNT (4868)
                                l-800-950-DEPO (3376)
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 85 of 101




                                                                      2

         ON B.E{ALF OF THE CONSUMER PROTECTION DIVISION:

              JEFE'REY EVANS, ESQUIRE
              Assistant Attorney General
              Office of the Attorney Genera!
              Consuner Protection Division
              200 St. Paul Place
              16th Floor
              Baltimore, Maryland 2l2c2

         ON BEHALE' OF THE RESPONDENT:

              J. STEVEN LOVEJOY, ESQUIRE
              Shunaker Williams, P.C.
              Dulaney Center TI
              901 Dulaney Valley Road
              Suite 610
              Tcwso, Maryland 21204

              AND

              MICHELLE N. LIPKOWITZ, ESQUIRE
              Saul Ewing
              Lockwood Place
              500 East Pratt Street
              Baltimore, Maryland 21202-3133

        ALSO PRESENT:      GENESSA STOUT
                           PETER BRADY
                           CAROL A. FRYE
                           LUCY CARDWELL

        REPORTED BY:       GEOFFREY L. HUNT, CVR-CM, N'OTARY PUBLIC




                         HUNT REPORTING COMPANY
                 Court Reporting and Litigation Support
               Serving Maryland, Washington, ad Virginia
                             4l0 -66 --HUNT (4868)
                            1-800-950--DEPO (3376)
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 86 of 101




                                                                        69

     1   obt:ain the payoff, but ti -.at definitely wasn't something

     2   that we   discussed that would      be paid because of that.

     3        0       Right.     You weren't -- you weren't paying -

     4        A       But --

     5        0       -- Angela for obtaining the payoff?

     6        A       But she may have obtained the payoff --

     7        Q       Right.

     B        A       -     anyway.

     9        0       Okay.      ut she -- she would have done that as

    10   her role as the mortgage originator so that the deal

    11   cou..d close?

    12        A       Correct.

    13        Q       Not so that she could earn a $75.00 payrnent
    14   frort you?
    15        A       Correct.
    16        Q       Okay.     All right.   So -- and -- and
    17   agreements       that are basically identical to this

    13   agreenient were signed by the other entities that        we've

    19   just talked about?

    20        A       Correct.

    21        Q       All right. And I t:iink you referred       earlier




                                 L'NT REPORTING COMPANY
                    Court Reporting and Litigation Support
                  Serving Maryland, washington, and Virginia
                                 410 -766 -HUNT (4868)
                                l-B0C-950-CE?O (3376)
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 87 of 101




                                                                       70

     1   to the fact that when you started making these referral

    2    payments that there were other title companies that

    3    were offering similar inducements to the mortgage

    4    originators in order to refer settlement work to them?

    5         A      Correct.

    6         Q      And who were those?

    7         A      I don't know specific names.       I know there's

    8    an All Star Title is one of our competitors.         Again,   I


    9    don't -- I didn't work at All Star, so I don't know --

   10    I can only speculate.

   11         Q      Well,   I mean, did you form some understanding

   12    as a result of --

   13         A      Formed an understanding that there was other

   14    title companies willing to market or do other things.

   15         Q      Okay.   And      and you formed that because you

   16    were talking to These mortgage originators who were

   17    telling you that other title companies are offering

   18    them inducements?

   19         A      Correct.

   20         0      Okay.   .1 mean, is that how it happened?

   21        A       On a few of them.      I'll give you an example.



                             HUNT REPORTING CO11PANY
                    Ccurt Reporting and Litigation Support
                  Servir.g aryland,  ashingtor, and Virginia
                                410 -766 -HUNT (4868)
                             1-800-950--DEPO (3376)
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 88 of 101




                                                                       71

    1    Like not -- not Gary only because I've known Gary.

    2    Gary was going to give me the business            eva if

    3    another title company was offering hiic sorr.ething, he

    4    would have brought it in icy direction.

    5                   Sn   I don't really like know if Gary Klop

    6    actually got offered something from somebody else.

    7    would assume he did.        That might he a question for

    8    Gary.       But like I know Angela, I believe, was getting

    9    marketing paid for by All Star Title.

   10            Q      And -- and why do you say that?

   11            A      Berause she told me.

   12            Q      Okay.   And co you know -   what was -- what

   13    did she tell you about it?        What was the form of the

   14    marketing that they were paying for?

   15            A      They were paying for mail, for her to -- for

   16    her to send -- them to send mail out far her.

   17            Q      Okay.   And wher. you say payirw   for mail,, what

   18    does -- what does that mean?

   19            A      Mail to homeowners to try to get closings.

   20            Q      Okay.

   21            A      Like a marketincr piec.



                               HUNT REPORIING COMPANY
                       Court Reporir.g and Litigation Support
                     Serving Maryland, washington, and Virginia
                                 4l0-766-UNT (4868)
                                1'-800-950-DEPO (3376)
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 89 of 101




                                                                       72

     1        Q      And how were they coming up with the llst of

     2   the homeowners :n brder to send the mailing to?

     3        A      I don't know how they were doing it.      It's

     4   not hard.

     5        Q      Okay

     6        A      You can buy a list from -- there's a hundred

    7    places to buy a list from.

    g         Q      o:a.     And so it's your belief that they were

     9   buying the lists for her?

   10         A      Buying the list and mailing -- and doing the

   11    actual mail for her as well.

   12         Q      Okay.    So they would. buy a list, prepare a

   13    letter,   stuff the letter in an envelope --

   14         A      Correct.

   15         Q      -- and pay for the postage?

   16         A      Correct.

   17         Q      Okay.    And when did she :ell you that that

   18    was happening?

   19         A      1   gt.ess prior to us doing business.   Sc I'm

   20    not sure when the first check to Mark, LLC was, but

   21    prior to tat, I believe she was using All Star before



                            HUNT RE?ORT:NG COMPANY
                    Court Reporting and Litigation Support
                  Serving Maryland, Hashingon, and Virginia
                                410 -766 -HUNT (4868)
                              1-800-950-DEPO (3376)
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 90 of 101




                                                                     73

    1    us.

    2          Q       Okay.   And do you know if she continued to

    3    use All Star after you started making the payments?

    4          A       I don't know.     I don't think so.

    5          Q       You think she switched over and used you

    6    exclusively?

    7          A      Yes.

    9          Q      Okay.    Anybody else?

    9          A       I'm not sure.     I'm not sure offhand any other

   10    title companies that          can think of.

   11          Q      okay.    So you don't remember having any

   12    conversations with these mortgage or±gthatcrs

   13          A      Afew--
   14          Q      -- about Other title companies offring them

   15    inducements?

   16                 I do, but I don't remember the names of the

   17    title comtanies,

   18          Q      Okay.    Who -- do you remember who you had the

   19    conversation with?

   20          A      I do know Icet Enulty was dealing with -- I

   21   know who, Casa Title, Mi Casa Tite.



                               EUT REPORTING COMPANY
                     Court RePorting and Litigation Support
                   Serving Maryland, cashington, and Virginia
                                410 -766 --HUNT   (4868)
                               1-00-950-DE?O (3376)
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 91 of 101




                            CERTIFICATE OF NOTARY


                     I, GEOFFREY L. HUNT, C'TR-CM, the officer
           before whom the foregoing testimony was taken, do
           hereby certify that the witness whose testimony appears
           in the foregoing transcript was duly sworn by me; that
           the testimony of said witness was taken by me by
           stenomask means and thereafter reduced to typewriting
           by me or under my direction; that said testimony is a
           true record of the testimony given by said witness;
           that I am neither counsel for, related to, nor employed
           by any of the parties to the action in which this
           testImony is taken; and, further, that I am not a
           relative or employee of any attoiney or counsel
           employed by the parties hereto, nor financially or
           otherwise interested in the outcome of the action.
                     This certification is expressly withdrawn and
                 upon the disassembly or photocopying of the
           foregoing transcript of the proceedings or any part
           thereof, including exhibits, unless said disassembly or
          photocopying is done by the undersigned court reporter
          and/or under the auspices of Hunt Reporting Company,
          and the signature and original seal is attached
          thereto.

                               GEOFFREY L. HUNT, CrR_Ci1
                               Notary Public in and for
                               the State of aryland

          My Commission Exoires:




                           HUNT REPORTING CO4PANY
                   Court Reporting and Litigation Support
                 Serving aryland, washington, and Virginia
                             410 -766 -HUNT (4868)
                            1-800--950--DEPO (3376)
  Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 92 of 101




  NTHECIRCUITCOURTFORUUUnEY..                                                   r   ounryJ

                    CIVIL - NON -DOMESTIC CASF. TNT(WMATI(                                       P1PflRT
                                              DiRECTIONS
    FIai,atfjl This Information Report must be completed and attached to the complaint filed with the
 Clerk of Court unless your case is exempted from the requirement by the Chief Judge of the Court                   of
 Appeals pursuant to Rule 2-111(a).
   Defendant: You must file an Information Report as requited by Rule 2-323(h).
                    THIS JNFORiTfA TION REPORT cATINOTBE A CEPTED AS A FLEA DING
 FORM FILED BY: IPLAINTIFF ODEFENDANT                                   CASE NUMBER
 CASE NAME: Gcdswill Uche                             ____________ vs. All Star Title,           mc,
                                                                                                              ________
 PARTY'S NAME: Godswill Uche                                                             PHONE:                  _____
 PARTY'S ADDRESS: 2103 Lukewood Drive, Gwynn Oak, MD 21207                                                      ______
 PARTY'S E-MAIL:         ____           _____________
 If represented by an attorney:
 PARTY'S ATTORNEY'S NAMEM2aeI                                     L_____ PHONE:P°7°
PARTY'S ATTORNEY'S ADDRESS:600 Washington Avenue, Suite 200, Towson, MD 21204
 PARTY'S ATTORNEY'S E-MAIL: inpsmithsgs-law.com
JURY DEMAND?          Yes ONo
RELATED CASE PENDING? OYes No If yes, Case #(s), if knowm                                    -
ANTICIPATED LENGTH OF TRIAL?: _hours i±(_ days
 ____ __________                   PLEADING TYPE
New Case:        OriginaI     13 Administrative Appeal 13 Appeal
Existing Case: OPost-Judgmenl 0 Amendment
([flhing in an exislinm.'   case,   skip Case Categor/ Subcateor; section - go to Relief section.
ill? NEW CASE: EASE CATEGORY/S UBCATE GORY (('heck one                                                 box)
 I Ott IS                           U Government                  PUBLIC LAW              0 Constructive Trust
   Asbestos                           Insurance
   Assault and Battery              5 Product Liability      13 Attorney Grievance        0 Contempt
   Business and Commercial PROPERTY                          OBond Forfeiture Remission ID Deposition Notice
13 Conspiracy                                                ID Civil Rights              0 Dist Ct Mtn Appeal
ID Conversion              13 Adverse Possession            0 County/Mncpl Code/Ord 0 Financial
O Defamation                 Breach of Lease                0 Election Law                0 Grand JuiyfPetit Jury
                             Detinuek..,
                                                                minent Domain/Condcmn.0 Miscellaneous
  0 False Arrestflmprisonment
  O Fraud                       5 Ejectment                 0 Environment                 0 Perpetuate Testimony/Evidence
  O Lead Paint - DOB of         0 Forcible EntiyiDetainer 0    Error Coram Nobis
                                                            0 Habeas Corpus
                                                                                          0 Prod. of Documents Req.
     Youngest P1t ._________ 0 Foreclosure                                                13 Receivership
  0 Loss of Consortium            0 Commercial              0 Mandamus                       Sentence Transfer
  0 Malicious Prosecution         0 Residential             0 Prisoner Rights             5 Set Aside Deed
                                                                                             Special Adm. - Atty
  ID Malpractice -Medical         0 Currency or \'ehicle 0 Public Info. Act Records 5 Subpoena         Issue/Quash
  13 Malpractice -Professional    0 Deed   of Trust         0  Quarantine/Isolation       13 Trust Established
  13 Misrepresentation            13 Land Installments      0  Writ of Certiorari         CJ Trustee Substitution/Removal
  OMotorTort                      0Liei                     EIPLOYMENT                    0 Witness Appearance -Compel
    Ncligence                     0 Mortgage                                              PEACE ORDER
  8 Nuisance                      ORight of Redemption 0 ADA                              0 Peace Order
   SPremises Liability            13 Statement Condo        0 Conspiracy
    Product Liability          13 Forfeiture of Property / 0 EEO'HR                       EQUITY
    Specific Performance          Personal Item             13 FLSA                       0 Declaratory Judrneat
    T'oxic Tort                13 Fraudulent Conveyance o FMLA                            0 Equitable Relier
    Trespass                   0 Landlord -Tenant           13 Workers Compensation 0 Injunctive Relief
    Wrongful Death             13 Lis Pendens               0 Wrongful Termination        0 M.andanmus
  CONTRACT                     0 Mechanic's Lien                                          OTHER
0 Asbestos                        Ownership                    DEPENDENT
                               9 Partitiorl'Sale in Lieu    PROCEEDINGS                   0 Accounting
0 Breach                                                                                  0 Friendly Suit
0 usipess nd Commercial 0 Quiet Title                       13 Assumption of Jurisdictioi 0 Grantor in Possession
13 Lonressed Judgment               0
                                  Rent Escrow
                                                               Authorized Sale            13 Maryland insurance Administration
    (Comt'd)                   0 Return of Scizcd Propert
(3 Construction                13 Right of  Redemption     '13 Attorney Appoinnneul       0 Miscellaneous
o Debt                         0 Tenant Holding Over        0 Body Attachment Issuance 0 Specific Transaction
l   Fraud                                                   0 Commission Issuance        0 Structured Settlements
                                                          Page 1 of 3
CC-DCM-002 (Rev. O.2Ol1)
 Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 93 of 101




       ____IF NEW OR EXISTING CASE: RELIEF heckiithatApTIJ
D Abatement                0 Earnings Withholding 0 Judgment -Interest     0 Return of Property
Cl Administrative Action   Cl Enrollment           OJudginent-Summary 0 Sale of Property
Cl Appointment of Receiver 0 Expungement              Liability            0 Specific Performance
0 Arbitration             0 Findings of Fact       C) Oral Examination     0 Writ -Error Coram Nobjs
0 Asset Determination      Cl Foreclosure          0 Order                 0 Writ -Execution
0 Attachment b/f Judgment 0 Injunction             OOership of Property 0 Writ -Garnish Property
0 Cease & Desist Order    Cl Judgment -Affidavit   0 Partition of Property 0 Writ -Garnish Wages
O Condemn Bldg            0 Judgment -Attorney Fees 0 Peace Order          0 Writ -Habeas Corpus
0 Contempt                Cl Judgment -Confessed   Cl Possession           0 Writ -Mandamus
tl Court Costs/Fees       OJudgment-Consent        0Production of Records 0Writ-Possession
li Damages -Compensatory 0 Jud2ment-Declaratory 0 Quarantine/Isolation Order
0 Damages -Punitive       0 Judgment -Default      0Reinstaternent of Employment

Ifyou indicated Liability above, mark one of the following. This infonnation is                   an admission and
may not be used for any purpose other than Track Assignment.
OLiability is conceded.     Liability is not conceded, but is not seriously in dispute. ClLiability is seriously in dispute.

         MONETARY DAMAGES (Do not include Attorney's Fees, Interest, or Court Costs)

  0 Under $10,000            0 $10,000- $30,000            0 $30,000 -$100,000                  Over $100,000

  0 Medical Bills                        0 Wage Loss $ __________               0 Property Damages S
                     ALTERNATIVE DISP11E RESOLUTION INFORMATION
 Is this ease appropriate for referral to an ADR process under Md. Rule 17-10 1? (Check all that apply)
 A. Mediation        OYes          No                        C. Settlement Conference DYes           No
 B. Arbitration      DYes         lNo                         D. Neutral Evaluation      DYes        No

_____________                             SPECIAL REQUIREMENTS
0 If a Spoken Language Interpreter is needed, check here and attach form CC -DC -041
Cl If you require an accommodation for a disability under the Americans with Disabilities Act, check
  here and attach form CC -DC -049
                                ESTIMATED LENGTH OF TRIAL
With the exception of Baltimore county and Baltimore city, please fill               in   the estimated LENGThI OF
TRIAL.                                 (Case will be tracked    accordingly,)

                  0 1/2 day of trial or less                     Cl 3 days of trial time
                 0 1 day of trial time                           0 More than 3 days of trial time
                 0 2 days of trial time

              BUSINESS AND TECHNOLOGY cASE MANAGEMENT PROGRAM
For alljurisdictions, f Business and Technology track designation under Md. Rule 16-308 is requested,
                 attach a duplicate copy of complaint and check one of the frcscA.5 blu.

            0 Expedited- Trial within 7 months of                   Cl Standard - Trial within 18 months of
                          Defendant's response                                Defendant's response

                                    EMERGENCY RELIEF REQUESTED



CC-DC\I-002 (Rev 04/2017)                             Page 2 of 3
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 94 of 101




                         COMPLEX SCIENCE AND/OR TECHNOLOGICAL CASE
                               MANAGEMENT PROGRAM (ASTAR)

     FOR PURPOSES OF POSSIBLE SPECIAL ASSIGNMENT TO ASTAR RESOURCES JUDGES under
 Md. Rule 16-302, attach a duplicate copy of complaint    assignment
                                                  whetherand  check to an ASTAR is requested.


               0 Expedited - Trial within 7 months of                 0 Standard - Trial within 18 months of
                         Defendant's response                                     Defendant's response
IF YOU ARE FlUNG YOUR COMPLAINT IN BALTIMORE crry, OR BALTIMORE COUNTY,
PLEASE FILL OUT THE 1PPROFRIATEBOXBELOW.
               CIRCUIT COURT FOR BALTIMORE CITY (CHECK ONLY ONE)

          Expedited                        Trial 60 to 120 days from notice. Non -jury matters,
          Civil -Short                     Trial   210 days from first answer.
 [1       Civil -Standard                  Trial 360 days from first answer.
 O        Custom                              Scheduling order entered by individual judge.
 O        Asbestos                            Special scheduiing order.
 O        Lead Paint                       Pill in: Birth Date of youngest plaintiff.._
 0        Tax Sale Foreclosures               Special scheduling order,
 0        Mortgage Foreclosures            No scheduling order

                             CIRCUIT COURT FOR BALTIMORE COUNTY

 O       Expedited                   Attachment Before Judgment, Declaratory Judgment (Simple),
  (Trial Date -90 days)              Administrative Appeals, District Court Appeals and Jury Trial Prayers,
                                     Guardianship, Injunction, Mandamus.

 O       Standard                    Condemnation, Confessed Judgments (Vacated), Contract, Employment
                                     Related Cases, Fraud and Misrepresentation, International Tort, Motor Tort,
 (Trial Date -240 days)
                                     Other Personal Injury, Workers' Compensation Cases.

O Extended Standard              Asbestos, Lender Liability, Professional Malpractice, Serious Motor Tort or
 (Trial Date -345 days)          Personal Injury Cases (medical expenses and wage loss of $100,000, expert
                                 and out-of-state witnesses (parties), and trial of five or more days), State
                                 Insolvency.

Ii       Complex                     Class Actions, Designated Toxic Tort, MaQr,n1mction Contracts, Major
 (Trial Date -450 days)              Product Liabilities,_OtherCornplexCases./\j//

                      April27, 2018                                                 ]/ ''
                                                                                 SigiitureofCounsel/Party
          600 Washington Avenue, Suite 200
      -                   Tr                                                       Michael Paul Smith
                                                                                          Printed Name
Towson                                MD           21204
               City                   State      Zip Code



CC-DCM-002 (Rev.          04/2017)                          Page 3 of 3
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 95 of 101




            EXHIBIT 3
5/21/2019                                           Case Header
                        Case 8:19-cv-00490-PJM Document  17-1 Information
                                                                Filed 05/28/19 Page 96 of 101

            .   Search                            irrjt (.     of M     1ana

    Case Information

    Court System: Circuit Court For Baltimore County - Civil
    Location:    Baltimore County Circuit Court
    Case Number: 03-C-18-004296
    Title:       Uche vs All Star Title Inc
    Case Type:   Tort - Other
    Filing Date:         04/27/2018
    Case Status:         Closed / Inactive

    Involved Parties Information


                ndant

    Name: All Star Title Inc
    Address: 1421 Clarkview Road
            Suite 108
    City:   Baltimore State: MD Zip Code: 21209
    Attorney(s) for the Defendant

    Name:                   LEVY, HARRY
    Appearance Date:        09/13/ 2018
    Removal Date:           02/15/ 2019
    Address Line 1:         SHUMAKER WILLIAMS PC
    Address Line 2:         901 DULANEY VALLEY RD
    Address Line 3:         STE 610
    City:                   TOWSON State: MD Zip Code: 21204




     plaintiff

    Name: Uche, Godswill
    Address: 2103 Lukewood Rive
    City:   Gwynn Oak State: MD Zip Code: 21207
    Attorney(s) for the Plaintiff

    Name:                   Zadrozny, Sarah A
    Appearance Date:        04/30/2018
    Removal Date:           02/15/2019
    Address Line 1:         Smith, Gildea & Schmidt, LLC
    Address Line 2:         600 Washington Ave
    Address Line 3:         Suite 200
    City:                   Towson State: MD Zip Code: 21204

     Name:                  SMITH, MICHAEL PAUL
     Appearance Date: 04/30/2018
     Removal Date:          02/15/2019
                                                         8004296&Ioc=55&detaiILocODYCIVIL       1/4
5/21/2019                                          Case Header
                       Case 8:19-cv-00490-PJM Document  17-1 Information
                                                               Filed 05/28/19 Page 97 of 101
    Address Line 1:          Smith Gildea & Schmidt L L C
    Address Line 2:          600 Washington Avenue
    Address Line 3:          Suite 200
    City:                    Towson State: MD Zip Code: 21204

    Name:                    MALONEY, TIMOTHY FRANCIS
    Appearance Date:         04/30/2018
    Removal Date:            02/15/2019
    Address Line 1:          Joseph, Greenwald And Laake
    Address Line 2:          6404 Ivy Lane
    Address Line 3:          Suite 400
    City:                    Greenbelt State: MD Zip Code: 20770

    Name:          Nannis, Veronica Byam
    Appearance Date: 04/30/2018
    Removal Date:            02/15/2019
    Address Line 1:          Joseph, Greenwald & Laake, PA
    Address Line 2:          6404 Ivy Lane
    Address Line 3:          Suite 400
    City:                    Greenbelt State: MD Zip Code: 20770

    Name:                    Benevento, Megan A
    Appearance Date:         04/30/ 2018
    Removal Date:            02/15/2019
    Address Line 1:          Joseph Greenwald & Laake P.A.
    Address Line 2:          6404 Ivy Lane
    Address Line 3:          Suite 400
    City:                               State: MD Zip Code: 20770

    Name:                    English, Melissa L
    Appearance Date:         04/30/2018
    Removal Date:            02/15/ 2019
    Address Line 1:          Stombaugh, Smith & Company
    Address Line 2:          600 Washington Ave
    Address Line 3:          Suite 204
    City:                    Towson State: MD Zip Code: 21204




              eiver

         Name: Gillis, David D


             nverted Fee Party

         Name: FeeParty, Converted

         Court Scheduling Information

                                                   Event           Court Location                 Court Room     Result
         I      Event Type         Event Date      Time                                                                    I




                                                           Conversion - Baltimore              Courtroom 10 - 3rd POST
             Conference -          11/02/2018     14:00:00 Circuit Court                       Floor
             Scheduling
                                   01/25/2019     09:00:00 Conversion - Baltimore              Courtroom 14 - 4th CAVA
             Conference -
                                                                                                                           I



     I

                                                                                                                          2/4
                                                             8004296&loc55&detaIILOCODYClVIL
 cas esearch
5/21/2019
                     Case 8:19-cv-00490-PJM Document
                                                 Case17-1    Filed 05/28/19 Page 98 of 101
                                                     Header Information
      Scheduling                                                   Circuit Court                           Floor


    ludgment Information

     Judgment Event Type:Case Disposition History

    Document Information

    File Date: 04/27/2018
    Filed By:
    Document
    Name:     Complaint with Request for Jury Trial
            Motion: 1 Sequence: 0 Create Initials: MEC Create Date: 04/30/2018 Update Initials: EMH
    Comment: Update Date: 01/24/2019 DIRT - Complaint with Request for Jury Trial With Exhibits Filed:
            04/27/2018 Party: PLT PartyNum: 1 PartyName: Godswill Uche

    File Date: 04/27/2018
    Filed By:
    Document Summons Issued (Service Event)
    Name:
    Comment: Motion: 2 Sequence: 0 Create Initials: MEC Create Date: 04/30/2018 NWSU - Writ of Summons -
                 Civil Filed: 04/27/2018 Party: DEF PartyNum: 1 All Star Title Inc Routing: 04/30/2018

    File Date: 04/30/2018
    Filed By:
    Document Service Issued
    Name:
    Thmment' ServedDate: Jun 28 2018 12:00AM ServiceAgency: Pps FreeText: JMN 7/9/ 18 ResponseDate:
                 Jul 28 2018 12:00AM Party Name: All Star Title Inc Response: Jul 28 2018 12:00AM

    File Date: 07/11/2018
    Filed By:
    Document     Affidavit of Service
    Name:
            Motion: 3 Sequence: 0 Create Initials: MEC Create Date: 07/12/2018 OAFS - Affidavit of Service
     omment Served  Jason Horwitz, Resident Agent of and for All Star Title Inc. a Writ of Summons,
            Complaint, Prayer for Jury Trial, Non -Domestic Information Report and Exhibits on 06/28/18
            Filed: 07/11/ 2018

     ile Date: 09/04/2018
    Filed By:
    Document Order

             Motion: 4 Sequence: 0 Create Initials: EMH Create Date: 09/04/2018 DORD - Stipulated
    :omment: protective order for the protection of confidential non-public information Filed: 09/04/2018
             Decision: Granted - 09/04/2018

     ile Date: 09/04/2018
     iled By:
    Document Motion and Order

                 Motion: 5 Sequence: 0 Create Initials: EMH Create Date: 09/04/2018 Update Initials: EMH
                 Update Date: 09/04/2018 MMOR - Joint petition to appoint receiver Filed by PLTOO1-Uche,
    mmment DEFOO 1 -All Star Title Inc Filed: 09/04/2018 Party: PLT PartyNum: 1 PartyName: Godswill Uche
                 Decision: Granted - 09/04/2018

    File Date: 09/10/2018
    Filed By:
    Document Answer
    Name:
                                                                                                                   3/4
casesearch .courts.state.md .us/casesearch/inquiryDetail.jis?CaSeIdO3Cl 8004296&Ioc=55&detaiILocODYCIVIL
5/21/2019            Case 8:19-cv-00490-PJM Document
                                                 Case17-1     Filed 05/28/19 Page 99 of 101
                                                      Header Information
    Comment: Motion: 1 Sequence: 1 Create Initials: CNB Create Date: 09/13/2018 Update Initials: EMH
            Update Date: 01/24/2019 DANS - Answer to Complaint Filed: 09/10/2018 Party: DEF
            PartyNum: 1 All Star Title Inc

    Fe Date: 09/21/2018
    FUed By:
    Document Notice of Scheduling Conference Issued

    CommentS     Motion: 6 Sequence: 0 Create Initials: AC Create Date: 09/21/2018 NSCI - Notice of Scheduling
                 Conference Issued Filed: 09/21/20 18 Routing: 09/21/20 18

    File Date: 09/26/2018
    Filed By:
    Document Returned Mail

            Motion: 7 Sequence: 0 Create Initials: MEC Create Date: 09/28/2018 Update Initials: EMH
    Comment: Update Date: 01/24/2019 TRPO - Returned from Post Office Stipulated Protective Order for the
            Protection of Confidential Non -Public Information sent to All Star Title Inc. Filed: 09/26/2018

    File Date: 11/02/2018
    Filed By:
    Document Notice of Scheduling Conference Issued

    Comment Motion: 8 Sequence: 0 Create Initials: AC Create Date: 11/02/2018 NSCI - Notice of Scheduling
                 Conference Issued Filed: 11/02/2018 Routing: 11/02/20 18

    File Date:           11/02/2018
    Filed By:
    Document Name: Result Reason: Joint Request
    Comment:

    File Date: 01/24/2019
    Filed By:
    Document Complaint - Amended
    Name:
            Motion: 9 Sequence: 0 Create Initials: EMH Create Date: 01/24/2019 Update Initials: EMH
    Comment: Update Date: 01/24/2019 DCAM - Amended Complaint Filed: 01/24/ 2019 Party: PLT PartyNum:
            1 PartyName: Godswill Uche

    File Date: 01/24/2019
    Filed By:
     ocument Dismissal - Voluntary

            Motion: 10 Sequence: 0 Create Initials: EMH Create Date: 01/24/2019 Update Initials: EMH
    Comment: Update Date: 01/24/2019 DVDE - Notice of voluntary dismissal Filed: 01/24/2019 Party: PLT
            PartyNum: 1 PartyName: Godswill Uche

    File Date:           01/24/2019
    Filed By:
    Document Name: Result Reason: Scheduled in Error
    Comment:

    Service Information

        Service Type          Issued Date        Service Status
     Writ of Summons 04/30/20 18
    This is an electronic case record. Full case in formation cannot be made available either because of legal restrictions on
      access to case records found in Maryland Rules, or because of the practical difficulties inherent in reducing a case
                                                  record into an electronic format.


casesearch.courts.state.md.us/casesearch/inquiryDetail.jis?caseIdO3Cl 8004296&1oc55&detaiILocODYCIVIL                       4/4
Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 100 of 101




             EXHIBIT 4
       Case 8:19-cv-00490-PJM Document 17-1 Filed 05/28/19 Page 101 of 101
                                SMiTR
             p
DAVID   K -' SMITH
Mic1'            ScHMIDT
JASON   T.                                                                              LM.Fp RH.!*
                                                                                      M.RtLA L !)AL.
                                                                                              .SA I

                                                                                      CR[L L. \I
                                                                                        SkRAA Z.&[io
                                                                                         e




                                                                                     FGINE A. ARB.te
                                                                                             Pu1 Lw
                                                                                             MAiu. G Lo
                                                                                                 \ J
                                           Decemr 19,2018
   YIA Priority Mail


  1203 Dairy Road
  Parkton, MD 21120

        Re: All Star Title, Inc. -
                                                          Kickback Investigation and Lawsuit
  Dear Mr. and Ms. -

         We are currently investigating and preparing to file a class action complaint related
  All Star Title, Inc. The allegations are that illegal kickbacks were paid by All Star Title, Inc..
                            in exchange for the referral of people like you for mortgage l
  settlement services. As a    result, borrowers like you paid more for mortgage loan settlern
  services        you would have without the payment of illegal kickbacks. If true, this prac
  violates the federal law known as the Real Estate Settlement Procedures Act (RESI'A).

             Our revw of public records shows that you had a settlement on a loan hrokcrc
  on         ted by                                       , on or around 4/2/ 2012. End
  please find a copy of your Deed of Trust. This is right in the timeframe that our Iiwestig
  and evidence show the kickbacks were occurring. As part of our investigation, we wouk
  to talk with you about your situation.

                            today at 410-821-0070 to discuss your experience and our investi,
                           hether you have a legal claim.

                           nt that you act quickly. We look forward to hearing from you.


                                                   S3e1f

                                               Michael Paul Smith
